Exhibit 10.4

 

 

SECURITY AGREEMENT

Dated as of December 21, 2010

among

CNO FINANCIAL GROUP, INC.,

and

the SUBSIDIARY GUARANTORS

Party Hereto

and

WILMINGTON TRUST FSB,

as Collateral Agent

THIS SECURITY AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE PARI PASSU
INTERCREDITOR AGREEMENT DATED AS OF DECEMBER 21, 2010 (AS AMENDED, RESTATED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME), AMONG MORGAN STANLEY SENIOR
FUNDING, INC., AS ADMINISTRATIVE AGENT AND WILMINGTON TRUST FSB, AS 2018 NOTES
COLLATERAL AGENT AND AS 2018 NOTES AUTHORIZED REPRESENTATIVE.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

 

Definitions

     1    Section 2.   [Reserved]      9    Section 3.   Grant of Transaction
Liens      9    Section 4.   General Representations and Warranties      11   
Section 5.   Further Assurances; General Covenants      13    Section 6.  
Accounts      15    Section 7.   Chattel Paper and Instruments      15   
Section 8.   Commercial Tort Claims      16    Section 9.   Recordable
Intellectual Property      16    Section 10.   Proceeds of Letters of Credit   
  17    Section 11.   Investment Property      18    Section 12.   Controlled
Deposit Accounts      21    Section 13.   Operation of Collateral Accounts     
22    Section 14.   Transfer of Record Ownership      23    Section 15.   Right
to Vote Securities      23    Section 16.   Remedies upon Event of Default     
24    Section 17.   Application of Proceeds      25    Section 18.   Fees and
Expenses; Indemnification      25    Section 19.   Authority to Administer
Collateral      26    Section 20.   Limitation on Duty in Respect of Collateral
     26    Section 21.   General Provisions Concerning the Collateral Agent     
26    Section 22.   Termination of Transaction Liens; Release of Collateral     
28    Section 23.   Additional Subsidiary Guarantors and Lien Grantors      29
   Section 24.   Notices      29   

 

-i-



--------------------------------------------------------------------------------

 

          Page   Section 25.   No Implied Waivers; Remedies Not Exclusive     
30    Section 26.   Successors and Assigns      30    Section 27.   Amendments
and Waivers      30    Section 28.   Choice of Law      30    Section 29.  
Waiver of Jury Trial      31    Section 30.   Severability      31   
Section 31.   Intercreditor Agreement; Indenture      31    Exhibit A   Form of
Security Agreement Supplement    Exhibit B   Form of Copyright Security
Agreement    Exhibit C   Form of Patent Security Agreement    Exhibit D   Form
of Trademark Security Agreement    Exhibit E   Form of Perfection Certificate   
Exhibit F   Form of Issuer Control Agreement    Schedule 1   Equity Interests   
Schedule 2   Other Securities    Schedule 3   Deposit Accounts, Securities
Accounts and Commodities Accounts    Schedule 4   Commercial Tort Claims   
Schedule 5   Pledged Instruments    Schedule 6   Controlled Accounts   

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

AGREEMENT dated as of December 21, 2010 (this “Agreement”) among CNO FINANCIAL
GROUP, INC., a Delaware corporation (the “Company”), the SUBSIDIARY GUARANTORS
party hereto and WILMINGTON TRUST FSB, as Collateral Agent.

WHEREAS, the Company will issue $275,000,000 of Notes pursuant to the Indenture,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Indenture”), among the Company, the
Subsidiary Guarantors, the Trustee and the Collateral Agent, the proceeds of
which will be used, together with the proceeds from the Credit Agreement, (i) to
refinance in full all indebtedness outstanding under the Company’s existing
credit agreement and (ii) to pay fees and expenses incurred in connection with
the foregoing;

WHEREAS, the Company is willing to secure its obligations under the Indenture
and the Notes by granting Liens on substantially all of its assets to the
Collateral Agent as provided in the Collateral Documents;

WHEREAS, the Company is willing to cause each of its current and future Domestic
Subsidiaries (other than Insurance Subsidiaries, Subsidiaries of Insurance
Subsidiaries and Immaterial Subsidiaries) to (i) guarantee the foregoing
obligations of the Company and (ii) secure such guarantee thereof by granting
Liens on substantially all of the assets of such Subsidiaries to the Collateral
Agent as provided in the Collateral Documents;

WHEREAS, it is a condition precedent to the issuance of the Notes that (i) the
foregoing obligations of the Company be secured and guaranteed as described
above and (ii) each guarantee thereof be secured by Liens on substantially all
of the assets of the relevant Subsidiary Guarantor as provided in the Collateral
Documents;

WHEREAS, in order to secure the obligations under the Credit Agreement, the Lien
Grantors are concurrently granting to the collateral agent under the Credit
Agreement, for the benefit of the lenders under the Credit Agreement and certain
other secured parties, a security interest in the Collateral ranking pari passu
with the Transaction Liens, it being understood that the relative rights of the
grantees in respect of the Collateral are governed by the Intercreditor
Agreement; and

WHEREAS, upon any foreclosure or other enforcement of the Collateral Documents,
the net proceeds of, or other collections on, the relevant Collateral are,
subject to the terms of the Intercreditor Agreement, to be received by or paid
over to the Collateral Agent and applied as provided herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions.

(a) Terms Defined in Indenture. Terms defined in the Indenture and not otherwise
defined in subsection (b) or (c) of this Section have, as used herein, the
respective meanings provided for therein.

(b) Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:

 

Term

  

UCC

Account

   9-102



--------------------------------------------------------------------------------

Term

  

UCC

Authenticate

   9-102

Certificated Security

   8-102

Chattel Paper

   9-102

Commercial Tort Claim

   9-102

Commodity Account

   9-102

Commodity Contract

   9-102

Commodity Customer

   9-102

Commodity Intermediary

   9-102

Deposit Account

   9-102

Document

   9-102

Electronic Chattel Paper

   9-102

Entitlement Holder

   8-102

Entitlement Order

   8-102

Equipment

   9-102

Financial Asset

   8-102 & 103

General Intangibles

   9-102

Instrument

   9-102

Inventory

   9-102

Investment Property

   9-102

Letter-of-Credit Right

   9-102

Payment Intangible

   9-102

Record

   9-102

Securities Account

   8-501

Securities Intermediary

   8-102

Security

   8-102 & 103

Security Entitlement

   8-102

Supporting Obligation

   9-102

Tangible Chattel Paper

   9-102

Uncertificated Security

   8-102

(c) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“Account Control Agreement” means a Commodity Account Control Agreement, a
Deposit Account Control Agreement or a Securities Account Control Agreement, as
the context requires.

“Article 9” means Article 9 of the UCC.

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Collateral Agent
pursuant to the Collateral Documents. When used with respect to a specific Lien
Grantor, the term “Collateral” means all its property on which such a Lien is
granted, or purports to be granted, pursuant to the Collateral Documents.

“Collateral Agent” means Wilmington Trust FSB, in its capacity as collateral
agent under the Notes Documents, and its successors and assigns in such
capacity.

“Collateral Accounts” means the Controlled Commodity Accounts, the Controlled
Deposit Accounts and the Controlled Securities Accounts.

 

-2-



--------------------------------------------------------------------------------

“Commodity Account Control Agreement” means, with respect to any Commodity
Account as to which a Lien Grantor is the Commodity Customer, an agreement among
such Lien Grantor, the Collateral Agent and the relevant Commodity Intermediary
establishing the Collateral Agent’s control with respect to such Commodity
Account.

“Company” has the meaning specified in the recitals hereto.

“Control” has the following meanings:

(a) when used with respect to any Security or Security Entitlement, the meaning
specified in UCC Section 8-106;

(b) when used with respect to any Deposit Account, the meaning specified in UCC
Section 9-104;

(c) when used with respect to any Electronic Chattel Paper, the meaning
specified in UCC Section 9-105;

(d) when used with respect to any Commodity Account or Commodity Contract, the
meaning specified in UCC Section 9-106(b); and

(e) when used with respect to any right to payment or performance by the issuer
or a Nominated Person in respect of a letter of credit, the meaning specified in
UCC Section 9-107.

“Controlled Commodity Account” means a Commodity Account as to which (i) a Lien
Grantor is the Commodity Customer and (ii) a Commodity Account Control Agreement
is in effect.

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Collateral Agent is
the Depositary Bank’s “customer” (as defined in UCC Section 4-104).

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Lien Grantor at an office of a Securities
Intermediary located in the United States and (ii) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Lien Grantor, the Collateral
Agent and such Securities Intermediary.

“Copyright License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use, copy, reproduce, distribute, prepare derivative works,
display or publish any records or other materials on which a Copyright is in
existence or may come into existence, including any agreement identified in
Schedule 1 to any Copyright Security Agreement.

“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by a Lien Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Copyrights” means all the following: (i) all copyrights under the laws of the
United States (whether or not the underlying works of authorship have been
published), all registrations and recordings thereof, all copyrightable works of
authorship (whether or not published), and all applications for copyrights under
the laws of the United States, including registrations, recordings and
applications in the

 

-3-



--------------------------------------------------------------------------------

United States Copyright Office or in any similar office or agency of the United
States or any State thereof, including those described in Schedule 1 to any
Copyright Security Agreement, (ii) all renewals of any of the foregoing,
(iii) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (iv) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past or future infringements thereof.

“Credit Agreement” means the Credit Agreement dated as of the date hereof among
the Company, the Lenders party thereto, and Morgan Stanley Senior Funding, Inc.,
as Agent.

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Lien Grantor, an agreement among such Lien Grantor, the Collateral Agent
and the relevant Depositary Bank, set forth in an authenticated Record,
(i) establishing the Collateral Agent’s Control with respect to such Deposit
Account and (ii) subordinating to the relevant Transaction Lien all claims of
the Depositary Bank to such Deposit Account (except its right to deduct its
customary operating charges and fees and any uncollected funds previously
credited thereto).

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Discharge of Credit Agreement Obligations” has the meaning assigned to such
term in the Intercreditor Agreement.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means all requirements of law relating to pollution or
protection of the Environment, health and safety.

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any Equity
Interest described in this definition.

“Federal Government” means the federal government of the United States or any
agency or instrumentality thereof.

“FINRA” means the Financial Industry Regulatory Authority.

“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, including Copyrights, Patents, Patent Licenses,
Trademarks and Trademark Licenses, arising under the laws of the United States,
which intellectual property is owned by the Lien Grantors.

“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form
and (ii) with respect to any Copyright or Copyright License, the filing of the
applicable Copyright Security Agreement with the United States Copyright Office,
together with an appropriately completed recordation form, in each case
sufficient to record the Transaction Lien granted to the Collateral Agent in
such Recordable Intellectual Property.

 

-4-



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.

“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form of Exhibit F.

“Lien Grantors” means the Company and the Subsidiary Guarantors.

“Liquid Investment” means a Cash Equivalent (other than commercial paper) that
matures within 30 days after it is first included in the Collateral.

“LLC Interest” means a membership interest or similar interest in a limited
liability company.

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties or condition (financial or
otherwise) of the Company or the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Lien Grantor to perform under
any Notes Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Lien
Grantor of any Notes Document to which it is a party.

“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $5,000,000.

“Material Real Property” means real property owned in fee by a Lien Grantor with
a fair market value in excess of $5,000,000.

“Mortgage” means a deed of trust, trust deed, deed to secure debt or mortgage,
as applicable, made by a Lien Grantor in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in respect of Material Real
Property.

“Mortgage Requirement” means, with respect to any Material Real Property owned
by a Lien Grantor, (i) provision of (a) a Mortgage encumbering such Material
Real Property in favor or for the benefit of the Collateral Agent on behalf of
the Secured Parties, duly executed and acknowledged by each Lien Grantor that is
the owner of or holder of any interest in such Material Real Property, and
otherwise in form for recording in the recording office of each applicable
political subdivision where each such Material Real Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Requirements of Law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction; (b) fully paid American Land Title Association Lender’s
Extended Coverage title insurance policies, with endorsements and in amounts
reasonably determined by the Company, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring such Mortgage
to be a valid first and subsisting Lien on the property described therein, free
and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as may be reasonably necessary or desirable; (c) an ALTA
survey (provided that the Company shall not be required to comply with the
requirement of this clause (c) if, in the reasonable discretion of the Company
as certified by an officer of the Company, the burden, cost or consequences of
obtaining such survey is excessive in relation to the benefits to be obtained
therefrom by the Secured Parties); (d) a completed “Life-of-Loan” Federal
Emergency

 

-5-



--------------------------------------------------------------------------------

Management Agency Standard Flood Hazard Determination with respect to such
Material Real Property (and if any building located on such Material Real
Property is determined to be in a special flood hazard area, delivery of (x) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Company and each other applicable Lien Grantor relating thereto
and (y) evidence of flood insurance); (e) a local counsel opinion as to the due
authorization, execution and delivery and enforceability of such Mortgage in the
state in which the Material Real Property described in such Mortgage is located
and other matters customarily covered in real estate enforceability opinions;
and (f) any other documents reasonably requested by the Collateral Agent or the
Holders of a majority in aggregate principal amount outstanding of the Notes;
and (ii) recording of such Mortgage in the land records of the county in which
such Material Real Property to be so encumbered is located.

“Nominated Person” means a Person whom the issuer of a letter of credit
(i) designates or authorizes to pay, accept, negotiate or otherwise give value
under such letter of credit and (ii) undertakes by agreement or custom and
practice to reimburse.

“Notes Documents” means the Indenture, the Notes issued thereunder, this
Agreement, the Collateral Documents and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the liens securing such Indebtedness, including any agreement entered into for
the purpose of securing the Secured Obligations.

“Original Lien Grantor” means any Lien Grantor that grants a Lien on any of its
assets hereunder on the Issue Date.

“own” refers to (i) in the case of personal property, the possession of
sufficient rights in property to grant a security interest therein as
contemplated by UCC Section 9-203 and (ii) in the case of real property,
possession of fee simple interest, and “acquire” refers to the acquisition of
any such rights.

“Partnership Interest” means a partnership interest, whether general or limited.

“Patent License” means any agreement now or hereafter in existence granting to
any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right with respect to any Patent or any invention now or hereafter
in existence, whether patentable or not, whether a patent or application for
patent is in existence on such invention or not, and whether a patent or
application for patent on such invention may come into existence or not,
including any agreement identified in Schedule 1 to any Patent Security
Agreement.

“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C, executed and delivered by a Lien Grantor in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Patents” means (i) all letters patent and design letters patent of the United
States and all applications for letters patent or design letters patent of the
United States, including applications in the United States Patent and Trademark
Office or in any similar office or agency of the United States or any State
thereof, including those described in Schedule 1 to any Patent Security
Agreement, (ii) all reissues, divisions, continuations, continuations in part,
revisions and extensions of any of the foregoing, (iii) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

 

-6-



--------------------------------------------------------------------------------

“Perfection Certificate” means, with respect to any Lien Grantor, a certificate
substantially in the form of Exhibit E, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Lien Grantor.

“Permitted Liens” means Liens on the Collateral permitted to be created or
assumed or to exist pursuant to Section 3.5 of the Indenture.

“Permitted Priority Liens” means inchoate tax Liens arising by operation of law.

“Pledged,” when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time and “Pledged
letter of credit” means a letter of credit that creates rights to payment or
performance that are included in the Collateral at such time.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Lien Grantors (or would accrue but
for the operation of applicable bankruptcy or insolvency laws), whether or not
such interest is allowed or allowable as a claim in any such proceeding.

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Lien Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

“Recordable Intellectual Property” means (i) Patents, (ii) Patent Licenses,
(iii) Trademarks, (iv) Trademark Licenses, (v) Copyrights and (vi) Copyright
Licenses, and all rights in or under any of the foregoing.

“Regulated Subsidiary” means a Subsidiary as to which the consent of a
governmental body or official is required for any acquisition of control or
change of control thereof.

“Secured Agreement,” when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Company, obligations of a Subsidiary Guarantor and/or rights
of the holder with respect to such Secured Obligation.

“Secured Guarantee” means, with respect to each Subsidiary Guarantor, its
guarantee of the Secured Obligations under Article X of the Indenture.

“Secured Obligations” means (i) the Obligations (as defined in the Indenture)
under the Notes, the Indenture and any Notes Document.

“Secured Party” shall have the meaning assigned to such term in the Indenture.

“Secured Party Requesting Notice” means, at any time, a Secured Party that has,
at least five Business Days prior thereto, delivered to the Collateral Agent a
written notice (i) stating that it holds one or more Secured Obligations and
wishes to receive copies of the notices referred to in Section 21(h) and
(ii) setting forth its address, facsimile number and electronic mail address to
which copies of such notices should be sent.

 

-7-



--------------------------------------------------------------------------------

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, an agreement among the relevant Securities Intermediary,
such Lien Grantor and the Collateral Agent establishing the Collateral Agent’s
Control.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 23 and/or adding additional property to the Collateral.

“Subsidiary Guarantor” means each Subsidiary listed on the signature pages
hereof under the caption “Subsidiary Guarantors” and each Subsidiary that shall,
at any time after the date hereof, become a “Subsidiary Guarantor” pursuant to
Section 23.

“Supporting Letter of Credit” means a letter of credit that supports the payment
or performance of one or more items included in the Collateral.

“Trademark License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use any Trademark, including any agreement identified in
Schedule l to any Trademark Security Agreement.

“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Lien Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, slogans, trade dress, prints and labels on which any of the
foregoing have appeared or appear, package and other designs, and all other
source or business identifiers, and all general intangibles of like nature, and
the rights in any of the foregoing which arise under applicable law, (ii) the
goodwill of the business symbolized thereby or associated with each of them,
(iii) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States or any State thereof,
including those described in Schedule 1 to any Trademark Security Agreement,
(iv) all renewals of any of the foregoing, (v) all claims for, and rights to sue
for, past or future infringements of any of the foregoing and (vi) all income,
royalties, damages and payments now or hereafter due or payable with respect to
any of the foregoing, including damages and payments for past or future
infringements thereof.

“Transaction Liens” means the Liens granted by the Lien Grantors under the
Collateral Documents.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

(d) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect

 

-8-



--------------------------------------------------------------------------------

as the word “shall.” Unless the context requires otherwise, (i) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement and (v) the
word “property” shall be construed to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 2. [Reserved].

Section 3. Grant of Transaction Liens.

(a) The Company, in order to secure the Secured Obligations, and each Subsidiary
Guarantor listed on the signature pages hereof, in order to secure its Secured
Obligations, grants to the Collateral Agent for the benefit of the Secured
Parties a continuing security interest in all right, title and interest of the
Company or such Subsidiary Guarantor, as the case may be, in, to and under the
following property of the Company or such Subsidiary Guarantor, as the case may
be, whether now owned or existing or hereafter acquired or arising and
regardless of where located:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) the Commercial Tort Claims described in Schedule 4;

(iv) all Deposit Accounts;

(v) all Documents;

(vi) all Equipment;

(vii) all General Intangibles (including any Equity Interests in other Persons
that do not constitute Investment Property);

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Intellectual Property;

(xiii) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Original
Lien Grantor pertaining to any of its Collateral;

 

-9-



--------------------------------------------------------------------------------

(xiv) such Original Lien Grantor’s ownership interest in (1) its Collateral
Accounts, (2) all Financial Assets credited to its Collateral Accounts from time
to time and all Security Entitlements in respect thereof, (3) all cash held in
its Collateral Accounts from time to time and (4) all other money in the
possession of the Collateral Agent; and

(xv) all Supporting Obligations and Proceeds of the Collateral described in the
foregoing clauses (i) through (xiv);

provided that the following property is excluded from the foregoing security
interests (“Excluded Property”): (A) motor vehicles the perfection of a security
interest in which is excluded from the UCC in the relevant jurisdiction,
(B) voting Equity Interests in any first-tier Foreign Subsidiary, to the extent
(but only to the extent) required to prevent the Collateral from including more
than 65% of all voting Equity Interests in such first-tier Foreign Subsidiary,
(C) Capital Stock of any Foreign Subsidiary that is not a first-tier Foreign
Subsidiary, (D) Equipment leased by an Original Lien Grantor under a lease that
prohibits the granting of a Lien on such Equipment, (E) cash and Cash
Equivalents maintained in any trust or payroll account, so long as such account
are maintained as a trust or payroll account respectively, (F) Cash and Cash
Equivalents maintained in any account of any Lien Grantor that is an investment
adviser registered under the Investment Advisers Act of 1940 so long as (x) such
account is maintained to satisfy qualified professional asset manager
requirements under ERISA and (y) the aggregate amount of cash and Cash
Equivalents in all such accounts does not exceed $2,000,000 at any time,
(G) cash and Cash Equivalents maintained in any account of any Lien Grantor that
is a broker-dealer registered under the Exchange Act and a member of FINRA so
long as (x) such account is maintained to satisfy minimum net regulatory capital
requirements imposed by FINRA regulations pursuant to the Exchange Act and
(y) the aggregate amount of cash and Cash Equivalents in all such accounts does
not exceed $10,000,000 at any time, (H) intent-to-use trademark applications to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity and enforceability of such intent to
use trademark applications under applicable United States federal law, (I) any
contract, permit, lease, license or other agreement to the extent that the grant
of a security interest therein would violate applicable law, or violate the
terms of such contract, permit, lease, license or other agreement (in each case,
after giving effect to applicable provisions of the UCC), (J) any leasehold
improvements to the extent that the grant of a security interest therein would
violate the related lease, (K) assets located outside the United States to the
extent a Lien on such assets cannot be perfected by the filing of UCC financing
statements (or Personal Property Security Act (PPSA) statements), (L) assets
subject to a purchase money lien, capitalized lease obligation or similar
arrangement, in each case as permitted by the Indenture and the Credit
Agreement, to the extent that the contract or other agreement in which such Lien
is granted (or the documentation providing for such capitalized lease obligation
or similar arrangement) prohibits such assets from being Collateral and only for
so long as such Lien remains outstanding, (M) any real property or real property
interests (including leasehold interests) other than Material Real Property,
(N) subject to Section 3(e) below, Margin Stock and (O) proceeds and products of
any and all of the foregoing excluded assets described in clauses (A) through
(N) above only to the extent such proceeds and products would constitute
property or assets of the type described in clauses (A) through (N) above. Each
Original Lien Grantor shall use commercially reasonable efforts to obtain any
consent that is reasonably obtainable and required for any property described in
clause (D), (I), (J) or (L) above to cease to constitute Excluded Property.
Notwithstanding the foregoing, (i) property in which a security interest is
granted pursuant to Section 5(g) shall not constitute Excluded Property for so
long as the Other First Lien Obligations are secured by such property and
(ii) all assets of Insurance Subsidiaries (including cash and Cash Equivalents
temporarily held by Lien Grantors on behalf of, and for the benefit of,
Insurance Subsidiaries) shall be Excluded Property.

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

 

-10-



--------------------------------------------------------------------------------

(c) The Transaction Liens are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or transfer or in any way affect
or modify, any obligation or liability of any Lien Grantor with respect to any
of the Collateral or any transaction in connection therewith.

(d) If the governmental body or official having jurisdiction over any Regulated
Subsidiary determines that the pledge of the shares of capital stock of such
Regulated Subsidiary hereunder constitutes the acquisition of or a change of
control with respect to such Regulated Subsidiary as to which the prior approval
of such governmental body or official was required, then, immediately upon the
relevant Lien Grantor’s (1) written memorialization of oral notice or
(2) receipt of written notice from such governmental body or official of such
determination and without any action on the part of the Collateral Agent or any
other Person, such pledge shall be rendered void ab initio and of no effect.
Upon any such occurrence, (i) the Collateral Agent shall, at such Lien Grantor’s
written request and expense, return all certificates representing such capital
stock to such Lien Grantor and execute and deliver such documents as such Lien
Grantor shall reasonably request to evidence such Lien Grantor’s retention of
all rights in such capital stock and (ii) such Lien Grantor shall, if requested
by the Collateral Agent or the Holders of a majority in aggregate principal
amount of the Notes, promptly submit a request to the relevant governmental body
or official for approval of the pledge of such shares to the Collateral Agent
hereunder and, upon receipt of such approval, shall forthwith deliver to the
Collateral Agent certificates representing all the outstanding shares of capital
stock of such Regulated Subsidiary (subject to the limitation in Section 11(m)
if such Regulated Subsidiary is a Foreign Subsidiary) to be held as Collateral
hereunder.

(e) Margin Stock shall not constitute Excluded Property (i) to the extent the
Collateral Agent or the Holders of a majority in aggregate principal amount of
the Notes give written notice to the Company that such Margin Stock shall not
constitute Excluded Property or (ii) after the Discharge of the Credit Agreement
Obligations.

Section 4. General Representations and Warranties. Each Original Lien Grantor
represents and warrants that:

(a) Such Lien Grantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.

(b) Schedule 1 lists all Equity Interests in Subsidiaries and Affiliates owned
by such Lien Grantor as of the Issue Date. Such Lien Grantor holds all such
Equity Interests directly (i.e., not through a Subsidiary, a Securities
Intermediary or any other Person).

(c) Schedule 2 lists, as of the Effective Date, all Securities owned by such
Lien Grantor (except Securities evidencing Equity Interests in Subsidiaries and
Affiliates).

(d) Schedule 3 lists, as of the Issue Date, (i) all Securities Accounts to which
Financial Assets are credited in respect of which such Lien Grantor owns
Security Entitlements, (ii) all Commodity Accounts in respect of which such Lien
Grantor is the Commodity Customer and (iii) all Deposit Accounts in the name of
such Lien Grantor.

(e) All Pledged Equity Interests owned by such Lien Grantor are owned by it free
and clear of any Lien other than Permitted Liens. All shares of capital stock
included in such Pledged Equity Interests (including shares of capital stock in
respect of which such Lien Grantor

 

-11-



--------------------------------------------------------------------------------

owns a Security Entitlement) have been duly authorized and validly issued and
are fully paid and non-assessable. None of such Pledged Equity Interests is
subject to any option to purchase or similar right of any Person. Such Lien
Grantor is not and will not become a party to or otherwise bound by any
agreement (except as permitted by the Indenture) which restricts in any manner
the rights of any present or future holder of any Pledged Equity Interest with
respect thereto.

(f) Such Lien Grantor has good and marketable title to, a right to use, or a
valid leasehold interest in, all its Collateral, except for such defects in
title or interests as could not, individually or in the aggregate with respect
to all Lien Grantors, reasonably be expected to have a Material Adverse Effect.
The property of such Lien Grantor is subject to no Liens, other than Liens
permitted under Section 3.5 of the Indenture.

(g) Such Lien Grantor has not performed any acts that could reasonably be
expected to prevent the Collateral Agent from enforcing any of the provisions of
the Collateral Documents or that would limit the Collateral Agent in any such
enforcement. No authorized financing statement, security agreement, mortgage or
similar or equivalent document or instrument covering all or part of the
Collateral owned by such Lien Grantor is on file or of record in any
jurisdiction in which such filing or recording would be effective to perfect or
record a Lien on such Collateral, except financing statements, mortgages or
other similar or equivalent documents with respect to Liens permitted under
Section 3.5 of the Indenture. After the Issue Date, no Collateral owned by such
Lien Grantor will be in the possession or under the Control of any other Person
having a claim thereto or security interest therein, other than a Lien permitted
under Section 3.5 of the Indenture.

(h) The Transaction Liens on all Collateral owned by such Lien Grantor (i) have
been validly created, (ii) will attach to each item of such Collateral on the
Issue Date (or, if such Lien Grantor first obtains rights thereto on a later
date, on such later date) and (iii) when so attached, will secure all the
Secured Obligations or such Lien Grantor’s Secured Guarantee, as the case may
be.

(i) Such Lien Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the Issue
Date. Within 90 days after the Issue Date, such Lien Grantor will furnish (or
cause to be furnished) to the Collateral Agent a file search report from each
UCC filing office listed in its Perfection Certificate, showing the filing made
at such filing office to perfect the Transaction Liens on its Collateral.

(j) When UCC financing statements describing the Collateral as set forth in the
Perfection Certificate have been filed in the offices specified in such
Perfection Certificate, the Transaction Liens will constitute perfected security
interests in the Collateral owned by such Lien Grantor to the extent that a
security interest therein may be perfected by filing pursuant to the UCC, prior
to all Liens and rights of others therein except Permitted Liens that have
priority over the Transaction Liens by operation of law. When, in addition to
the filing of such UCC financing statements, the applicable Intellectual
Property Filings have been made with respect to such Lien Grantor’s Recordable
Intellectual Property (including any future filings required pursuant to
Sections 5(a) and 9(a)), the Transaction Liens will constitute perfected
security interests in all right, title and interest of such Lien Grantor in its
Recordable Intellectual Property to the extent that security interests therein
may be perfected by such filings, prior to all Liens and rights of others
therein except Permitted Liens. Except for (i) the filing of such UCC financing
statements and (ii) such Intellectual Property Filings, no registration,
recordation or filing with, and no authorization or approval or other action by,
any governmental body, agency or official is required in connection with the
execution or delivery of the Security Agreement or is necessary for the validity

 

-12-



--------------------------------------------------------------------------------

or enforceability thereof or for the perfection or due recordation of the
Transaction Liens or (except with respect to the capital stock of any Regulated
Subsidiary) for the enforcement of the Transaction Liens.

(k) If such Lien Grantor is also a Subsidiary Guarantor, in executing and
delivering this Agreement (including providing its Secured Guarantee), such Lien
Grantor has (i) without reliance on the Collateral Agent or any other Secured
Party or any information received from the Collateral Agent or any other Secured
Party and based upon such documents and information it deems appropriate, made
an independent investigation of the transactions contemplated by the Notes
Documents and the Company, the Company’s business, assets, operations, prospects
and condition, financial or otherwise, and any circumstances which may bear upon
such transactions, the Company or the obligations and risks undertaken herein
with respect to the Secured Obligations, (ii) adequate means to obtain from the
Company on a continuing basis information concerning the Company, (iii) full and
complete access to the Notes Documents and any other documents executed in
connection with the Notes Documents and (iv) not relied and will not rely upon
any representations or warranties of the Collateral Agent or any other Secured
Party not embodied herein or any acts heretofore or hereafter taken by the
Collateral Agent or any other Secured Party (including any review by the
Collateral Agent or any other Secured Party of the affairs of the Company).

Section 5. Further Assurances; General Covenants. Each Lien Grantor covenants as
follows:

(a) Such Lien Grantor will at the Company’s expense, execute, deliver, file and
record any statement, assignment, instrument, document, agreement or other paper
and take any other action (including any Intellectual Property Filing and any
filing of financing or continuation statements under the UCC) that from time to
time may be necessary in order to:

(i) create, preserve, perfect or confirm the Transaction Liens on such Lien
Grantor’s Collateral;

(ii) in the case of Pledged Deposit Accounts, Pledged Letter-of-Credit Rights,
Pledged Electronic Chattel Paper and Pledged Investment Property, cause the
Collateral Agent to have Control thereof; or

(iii) enable the Collateral Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Lien Grantor’s Collateral.

In furtherance of the foregoing, in respect of the insurance policies required
by the Indenture relating to any property or business of such Lien Grantor, such
Lien Grantor shall deliver to the Collateral Agent, on the Issue Date (with
respect to existing polices) and promptly following the entry into new policies
or the renewal, extension or modification of existing policies, a copy of, or a
certificate as to coverage under such policies, each of which shall (i) promptly
be endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) naming the Collateral
Agent as mortgagee or loss payee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance), as applicable and (ii) to the extent available, provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ notice thereof to the Collateral Agent.

To the extent permitted by applicable law, such Lien Grantor authorizes the
Collateral Agent to execute and file such financing statements or continuation
statements, and amendments thereto,

 

-13-



--------------------------------------------------------------------------------

including, without limitation, one or more financing statements indicating that
such financing statements cover all assets or all personal property (or words of
similar effect) of such Lien Grantor, in each case without such Lien Grantor’s
signature appearing thereon, and regardless of whether any particular asset
described in such financing statement falls within the scope of the UCC or the
granting clause of this Agreement. Such Lien Grantor agrees (but makes no
representation that the applicable filing officer shall accept) that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement. Such Lien Grantor
constitutes the Collateral Agent its attorney-in-fact to execute and file, in
the event such Lien Grantor fails to do so promptly, all Intellectual Property
Filings and other filings required or so requested for the foregoing purposes,
all such acts of such attorney being hereby ratified and confirmed; and such
power, being coupled with an interest, shall be irrevocable until all the
Transaction Liens granted by such Lien Grantor terminate pursuant to Section 22.
The Company will pay the reasonable costs of, or incidental to, any Intellectual
Property Filings and any recording or filing of any financing or continuation
statements or other documents recorded or filed pursuant hereto.

(b) Such Lien Grantor will not (i) change its name or corporate structure or
(ii) change its location (determined as provided in UCC Section 9-307), without
first giving the Collateral Agent at least 10 days’ prior written notice thereof
and taking all actions that are necessary or required by the Collateral Agent
for the purpose of perfecting or protecting the security interest granted by
this Agreement.

(c) If any of its Collateral with a value in excess of $500,000 (or $1,000,000
when taken together with the Collateral of the other Lien Grantors) is in the
possession or control of a warehouseman, bailee or agent at any time, such Lien
Grantor will (i) notify such warehouseman, bailee or agent of the relevant
Transaction Liens, (ii) instruct such warehouseman, bailee or agent to hold all
such Collateral for the Collateral Agent’s account subject to the Collateral
Agent’s instructions (which shall permit such Collateral to be removed by such
Lien Grantor in the ordinary course of business until the Collateral Agent
notifies such warehouseman, bailee or agent that an Event of Default has
occurred and is continuing), (iii) use commercially reasonable efforts to cause
such warehouseman, bailee or agent to Authenticate a Record acknowledging that
it holds possession of such Collateral for the Collateral Agent’s benefit and
(iv) make any such authenticated Record available to the Collateral Agent.

(d) Such Lien Grantor will not sell, lease, exchange, assign or otherwise
dispose of, or grant any option with respect to, any of its Collateral, other
than licenses of Intellectual Property granted in the ordinary course of
business; provided that such Lien Grantor may do any of the foregoing unless
(i) doing so would violate a covenant in the Indenture or (ii) an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have notified such Lien Grantor that its right to do so is terminated, suspended
or otherwise limited.

(e) Such Lien Grantor will, promptly upon request, provide to the Collateral
Agent all information and evidence concerning such Lien Grantor’s Collateral
that the Collateral Agent may reasonably request to enable it to enforce the
provisions of the Collateral Documents.

(f) Upon the acquisition of any Material Real Property by any Lien Grantor or
any real property owned by any Lien Grantor becoming Material Real Property (as
of the end of any fiscal quarter), such Lien Grantor will cause such Material
Real Property to be subjected to a Lien securing the Secured Obligations and
will take such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect or record such Lien in accordance with the
Mortgage Requirement and to satisfy the other conditions of the Mortgage
Requirement within one hundred twenty (120) days of the requirement becoming
applicable.

 

-14-



--------------------------------------------------------------------------------

(g) Such Lien Grantor shall not incur or suffer to exist any Lien (the “Initial
Lien”) on any property (including any property that would otherwise be Excluded
Property) to secure any Other First Lien Obligations (as defined in the
Intercreditor Agreement) or take any action to perfect any such security
interest, unless such Lien Grantor concurrently grants a Lien to the Collateral
Agent to secure the Secured Obligations ranking pari passu with such Initial
Lien securing such Other First Lien Obligations and takes such action to perfect
such Lien; provided that any such Lien on property that would otherwise be
Excluded Property created to secure the Secured Obligations pursuant to this
clause (g) shall provide by its terms that upon the release and discharge of the
Initial Lien on such property by the Collateral Agent (as defined in the
Intercreditor Agreement) for such Other First Lien Obligations, the Lien on such
property securing the Secured Obligations shall be automatically and
unconditionally released and discharged and such Lien Grantor may take any
action necessary to memorialize such release or discharge.

(h) Each Lien Grantor agrees that it will provide the Collateral Agent with
prompt written notice (and in any case within 30 days) of the acquisition of any
Margin Stock by such Lien Grantor, including a description thereof in reasonable
detail.

Section 6. Accounts. Each Lien Grantor represents, warrants and covenants that
if an Event of Default shall have occurred and be continuing, such Lien Grantor
will, if requested to do so by the Collateral Agent, promptly notify (and to the
extent it fails to do so promptly, such Lien Grantor authorizes the Collateral
Agent so to notify) each account debtor in respect of any of its Accounts that
such Accounts have been assigned to the Collateral Agent hereunder, and that any
payments due or to become due in respect of such Accounts are to be made
directly to the Collateral Agent or its designee for the period during which
such Event of Default is continuing.

Section 7. Chattel Paper and Instruments. Except as to actions to be taken by
the Collateral Agent, each Lien Grantor represents, warrants and covenants as
follows:

(a) On the Issue Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), such Lien Grantor will deliver to the Collateral
Agent as Collateral hereunder (i) all Pledged Tangible Chattel Paper, provided
that delivery of the Pledged Tangible Chattel Paper shall be required pursuant
to this paragraph only to the extent that the aggregate value of all Pledged
Tangible Chattel Paper that has not been delivered would exceed $5,000,000 and
(ii) each Pledged Instrument having a value in excess of $2,000,000 then owned
by such Lien Grantor. Thereafter, whenever such Lien Grantor acquires any other
Pledged Tangible Chattel Paper or Pledged Instrument having a value in excess of
$2,000,000, such Lien Grantor will immediately deliver such Pledged Tangible
Chattel Paper or Pledged Instrument to the Collateral Agent as Collateral
hereunder. Notwithstanding the foregoing, all debt owing by the Company or any
of its Subsidiaries to a Lien Grantor (regardless of the value thereof) shall be
pledged by delivery to the Collateral Agent of an intercompany note.

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent will, promptly upon request by the relevant Lien Grantor, make
appropriate arrangements for making any Pledged Tangible Chattel Paper or
Pledged Instrument available to it for purposes of presentation, collection or
renewal (any such arrangement to be effected against trust receipt or like
document).

 

-15-



--------------------------------------------------------------------------------

(c) Schedule 5 lists, as of the Issue Date, all Pledged Instruments.

(d) All Pledged Tangible Chattel Paper and Pledged Instruments owned by such
Lien Grantor, when delivered to the Collateral Agent (to the extent such
delivery is required), will be indorsed to the order of the Collateral Agent, or
accompanied by duly executed instruments of assignment.

(e) Upon the delivery of any Pledged Tangible Chattel Paper or Pledged
Instrument owned by such Lien Grantor to the Collateral Agent, the Transaction
Lien on such Collateral will be perfected, subject to no prior Liens or rights
of others.

(f) Each Lien Grantor will take (or cause others to take) all actions required
under UCC Section 9-105 to cause the Collateral Agent to obtain and maintain
Control of any and all Electronic Chattel Paper owned by such Lien Grantor from
time to time, provided that such Lien Grantor’s actions to cause the Collateral
Agent to obtain and maintain Control of such Electronic Chattel shall be
required pursuant to this paragraph only to the extent that the aggregate value
of all Electronic Chattel Paper then owned by such Lien Grantor and not subject
to the Collateral Agent’s Control would exceed $5,000,000.

Section 8. Commercial Tort Claims. Each Lien Grantor represents, warrants and
covenants as follows:

(a) In the case of an Original Lien Grantor, Schedule 4 accurately describes,
with the specificity required to satisfy Official Comment 5 to UCC
Section 9-108, each Material Commercial Tort Claim with respect to which such
Original Lien Grantor is the claimant as of the Issue Date. In the case of any
other Lien Grantor, Schedule 4 to its first Security Agreement Supplement will
accurately describe, with the specificity required to satisfy said Official
Comment 5, each Material Commercial Tort Claim with respect to which such Lien
Grantor is the claimant as of the date on which it signs and delivers such
Security Agreement Supplement.

(b) If any Lien Grantor acquires a Material Commercial Tort Claim after the
Issue Date (in the case of an Original Lien Grantor) or the date on which it
signs and delivers its first Security Agreement Supplement (in the case of any
other Lien Grantor), such Lien Grantor will promptly sign and deliver to the
Collateral Agent a Security Agreement Supplement granting a security interest in
such Commercial Tort Claim (which shall be described therein with the
specificity required to satisfy said Official Comment 5) to the Collateral Agent
for the benefit of the Secured Parties.

(c) Upon the filing of a UCC financing statement in the jurisdiction under the
laws of which the relevant Lien Grantor is organized, the Transaction Lien on
each Commercial Tort Claim described pursuant to subsection (a) or (b) above
will be perfected, subject to no prior Liens or rights of others, except for
Permitted Liens that have priority over the Transaction Liens by operation of
law.

Section 9. Recordable Intellectual Property. Each Lien Grantor covenants as
follows:

(a) On the Issue Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), such Lien Grantor will sign and deliver to the
Collateral Agent Intellectual Property Security Agreements with respect to all
Recordable Intellectual Property then owned by it. Concurrently with (or prior
to) each delivery of annual financial statements pursuant to Section 3.2 of the
Indenture,

 

-16-



--------------------------------------------------------------------------------

it will sign and deliver to the Collateral Agent any Intellectual Property
Security Agreement necessary to grant Transaction Liens on all Recordable
Intellectual Property owned by it on December 31 of the most recently ended year
covered by such financial statements that is not covered by any previous
Intellectual Property Security Agreement so signed and delivered by it. In each
case, it will promptly make all Intellectual Property Filings necessary to
record the Transaction Liens on such Recordable Intellectual Property.

(b) Such Lien Grantor will notify the Collateral Agent in writing promptly if it
knows that any application or registration relating to any Recordable
Intellectual Property owned or licensed by it may become abandoned or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any adverse determination or development in, any proceeding
in the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding such Lien Grantor’s ownership of such Recordable
Intellectual Property, its right to register or patent the same, or its right to
keep and maintain the same; provided that the foregoing shall not apply to the
extent that any such event, individually or together with all such events, could
not reasonably be expected to have a Material Adverse Effect.

Section 10. Proceeds of Letters of Credit. Except as to actions to be taken by
the Collateral Agent, each Lien Grantor represents, warrants and covenants as
follows:

(a) On the Issue Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), such Lien Grantor will deliver to the Collateral
Agent each letter of credit having a face amount in excess of $2,500,000 (the
“Specified Letters of Credit”).

(b) Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Collateral Agent will, promptly upon request by
any Lien Grantor, make appropriate arrangements for making any Specified Letter
of Credit delivered to the Collateral Agent pursuant to subsection (a) above
available to such Lien Grantor to facilitate the administration thereof or the
exercise of its rights thereunder (any such arrangement to be effected against
trust receipt or like document).

(c) Such Lien Grantor, by granting a security interest in its Letter-of-Credit
Rights to the Collateral Agent, intends to (and hereby does) assign to the
Collateral Agent its rights (including its contingent rights) to the proceeds of
all letters of credit of which it is or hereafter becomes a beneficiary. If any
such letter of credit is not a Supporting Letter of Credit, such Lien Grantor
will (i) use commercially reasonable efforts to cause the issuer of such letter
of credit and each Nominated Person (if any) with respect thereto to consent to
such assignment of the proceeds thereof and (ii) deliver written evidence of any
such consent obtained to the Collateral Agent.

(d) The Transaction Lien on the relevant Lien Grantor’s rights to the proceeds
of each letter of credit under which such Lien Grantor is a beneficiary will be
perfected, subject to no prior Liens or rights of others, if either (i) such
letter of credit is a Supporting Letter of Credit and the Transaction Lien on
the item of Collateral supported thereby has been perfected or (ii) the relevant
issuing bank and each relevant Nominated Person (if any) shall have consented to
the assignment of the proceeds thereof set forth in subsection (c) above.

(e) If an Event of Default shall have occurred and be continuing, such Lien
Grantor will, promptly upon request by the Collateral Agent, notify (and in the
event such Lien Grantor fails to do so promptly, such Lien Grantor authorizes
the Collateral Agent to notify) the issuer and each Nominated Person with
respect to each of its Pledged letters of credit that (i) the proceeds

 

-17-



--------------------------------------------------------------------------------

thereof have been assigned to the Collateral Agent hereunder and (ii) any
payments due or to become due in respect thereof are to be made directly to the
Collateral Agent or its designee for the period during which such Event of
Default is continuing.

Section 11. Investment Property. Each Lien Grantor represents, warrants and
covenants as follows:

(a) Certificated Securities. On the Issue Date (in the case of an Original Lien
Grantor) or the date on which it signs and delivers its first Security Agreement
Supplement (in the case of any other Lien Grantor), such Lien Grantor will
deliver to the Collateral Agent as Collateral hereunder all certificates
representing Pledged Certificated Securities then owned by such Lien Grantor.
Thereafter, whenever such Lien Grantor acquires any other certificate
representing a Pledged Certificated Security, such Lien Grantor will promptly
deliver such certificate to the Collateral Agent as Collateral hereunder. The
provisions of this subsection are subject to the limitation in Section 11(m) in
the case of voting Equity Interests in a Foreign Subsidiary.

(b) Uncertificated Securities.

(i) On the Issue Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), such Lien Grantor will enter into (and, if the
relevant issuer is a Subsidiary, cause, or if the relevant issuer is not a
Subsidiary, use commercially reasonable efforts to cause, the relevant issuer to
enter into) an Issuer Control Agreement in respect of each Pledged
Uncertificated Security then owned by such Lien Grantor and deliver such Issuer
Control Agreement to the Collateral Agent (which shall enter into the same).
Thereafter, whenever such Lien Grantor acquires any other Pledged Uncertificated
Security, such Lien Grantor will enter into (and, if the relevant issuer is a
Subsidiary, cause, or if the relevant issuer is not a Subsidiary, use
commercially reasonable efforts to cause, the relevant issuer to enter into) an
Issuer Control Agreement in respect of such Pledged Uncertificated Security and
deliver such Issuer Control Agreement, if any, to the Collateral Agent (which
shall enter into the same). The provisions of this subsection are subject to
(i) the limitation in Section 11(m) in the case of voting Equity Interests in a
Foreign Subsidiary and (ii) Sections 11(n) and 14(c).

(ii) If any Pledged Uncertificated Partnership Interest or any Pledged
Uncertificated LLC Interest that was not considered a security under the UCC as
of the Issue Date becomes a security under the UCC thereafter, the Lien Grantor
that originally pledged such interest shall promptly after the date on which
such interest becomes an uncertificated security enter into (and, if the
relevant issuer is a Subsidiary, cause, or if the relevant issuer is not a
Subsidiary, use commercially reasonable efforts to cause, the relevant issuer to
enter into) an Issuer Control Agreement in respect of each such Pledged
Uncertificated Security then owned by such Lien Grantor and deliver such Issuer
Control Agreement to the Collateral Agent (which shall enter into the same).

(c) Security Entitlements.

(i) All Security Entitlements owned by each Lien Grantor shall be held, upon or
promptly after receipt thereof, in one or more Controlled Securities Accounts;
provided, that this Section 11(c)(i) shall not apply to any Security
Entitlements maintained in (x) any Securities Account to the extent that the
aggregate value of the Security Entitlements held in such Securities Account
does not exceed $5,000,000; and provided further that the aggregate value of all
Securities Entitlements owned by all Lien Grantors and held in all Securities
Accounts (other than Securities

 

-18-



--------------------------------------------------------------------------------

Accounts described in clause (y) or (z) below) that are not Controlled
Securities Accounts shall not at any time be in excess of $10,000,000, (y) any
Securities Account that satisfies the applicable conditions set forth in clauses
(E), (F) and (G) of the proviso at the end of Section 3(a) or (z) any Securities
Account consisting solely of Security Entitlements collected and held by such
Lien Grantor on behalf and for the benefit of Insurance Subsidiaries. The
provisions of this subsection are subject to Section 14(c).

(ii) Each Lien Grantor agrees that it will provide the Collateral Agent with
prompt written notice (and in any case within 20 days) of the opening of any new
Securities Accounts and any such notice shall be deemed to be an automatic
amendment to Schedule 3 hereto to include such account.

(iii) Each Lien Grantor represents, warrants and covenants that (x) Schedule 6
lists, as of the Issue Date, all Controlled Securities Accounts, (y) each
Controlled Securities Account will be operated as provided in Section 13, and
(z) except to the extent not required by clause (i) above, it will provide the
Collateral Agent with prompt written notice that any Account meets the
requirements of a Controlled Securities Account, any such notice shall be deemed
an automatic amendment to Schedule 6 hereto to include such Account, and such
Lien Grantor shall enter into an Account Control Agreement with respect to such
Account within 30 days of such Account meeting such requirements (unless the
Agent under the Credit Agreement, in its discretion, shall have agreed in
writing to a longer period).

(d) Commodity Accounts.

(i) All Commodity Contracts owned by each Lien Grantor shall be held, upon or
promptly after receipt thereof, in one or more Controlled Commodity Accounts;
provided, that this Section 11(d)(i) shall not apply to any Commodity Contracts
maintained in (x) any Commodities Account to the extent that the aggregate value
of the Commodity Contracts held in such Commodities Account, does not exceed
$5,000,000; and provided further that the aggregate value of all Commodity
Contracts held by all Lien Grantors in all Commodity Accounts (other than
Commodity Accounts that are trust accounts) that are not Controlled Commodity
Accounts shall not at any time be in excess of $10,000,000 and (y) any
Commodities Account that is a trust account, so long as such Commodities Account
is maintained as a trust account.

(ii) Each Lien Grantor agrees that it will provide the Collateral Agent with
prompt written notice (and in any case within 10 days) of the opening of any new
Commodity Accounts and any such notice shall be deemed to be an automatic
amendment to Schedule 3 hereto to include such account.

(iii) Each Lien Grantor represents, warrants and covenants that (x) Schedule 6
lists, as of the Issue Date, all Controlled Commodity Accounts, (y) each
Controlled Commodity Account will be operated as provided in Section 13, and
(z) except to the extent not required by clause (i) above, it will provide the
Collateral Agent with prompt written notice that any Account meets the
requirements of a Controlled Commodity Account, any such notice shall be deemed
an automatic amendment to Schedule 6 hereto to include such Account, and such
Lien Grantor shall enter into an Account Control Agreement with respect to such
Account within 30 days of such Account meeting such requirements (unless the
Agent under the Credit Agreement, in its discretion, shall have agreed in
writing to a longer period).

(e) Regulated Subsidiaries. If the Collateral includes any capital stock of a
Regulated Subsidiary that is not represented by certificates, the relevant Lien
Grantor shall exercise its

 

-19-



--------------------------------------------------------------------------------

commercially reasonable efforts to cause such capital stock to be represented by
certificates and, promptly upon receipt thereof, comply with Section 11(a) with
respect thereto. No Lien Grantor shall hold any capital stock of a Regulated
Subsidiary in a Securities Account.

(f) Perfection as to Certificated Securities. When such Lien Grantor delivers
the certificate representing any Pledged Certificated Security owned by it to
the Collateral Agent and complies with Section 11(k) in connection with such
delivery, (i) the Transaction Lien on such Pledged Certificated Security will be
perfected, subject to no prior Liens or rights of others, (ii) the Collateral
Agent will have Control of such Pledged Certificated Security and (iii) the
Collateral Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

(g) Perfection as to Uncertificated Securities. When such Lien Grantor, the
Collateral Agent and the issuer of any Pledged Uncertificated Security owned by
such Lien Grantor enter into an Issuer Control Agreement with respect thereto,
(i) the Transaction Lien on such Pledged Uncertificated Security will be
perfected, subject to no prior Liens or rights of others (except Permitted
Priority Liens), (ii) the Collateral Agent will have Control of such Pledged
Uncertificated Security and (iii) the Collateral Agent will be a protected
purchaser (within the meaning of UCC Section 8-303) thereof.

(h) Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Lien Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except (x) Liens and rights of the relevant Securities Intermediary that are
Permitted Liens and (y) Permitted Priority Liens), (ii) the Collateral Agent
will have Control of such Security Entitlement and (iii) no action based on an
adverse claim to such Security Entitlement or such Financial Asset, whether
framed in conversion, replevin, constructive trust, equitable lien or other
theory, may be asserted against the Collateral Agent or any other Secured Party.

(i) Perfection as to Commodity Accounts. So long as any Commodity Account is
subject to a Commodity Account Control Agreement, (i) the Transaction Liens on
such Commodity Account and all Commodity Contracts carried therein will be
perfected, subject to no prior Liens or rights of others (except (x) Liens and
rights of the relevant Commodity Intermediary permitted by such Commodity
Account Control Agreement and (y) Permitted Priority Liens) and (ii) the
Collateral Agent will have Control of such Commodity Account and all Commodity
Contracts carried therein from time to time.

(j) Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Lien Grantor, and all Securities Accounts to which
the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States. In respect of all Commodity Contracts owned by
such Lien Grantor and all Commodity Accounts in which such Commodity Contracts
are carried, the Commodity Intermediary’s jurisdiction (determined as provided
in UCC Section 9-305(b)) will at all times be located in the United States.

(k) Delivery of Pledged Certificates. All Pledged Certificates, when delivered
to the Collateral Agent, will be in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank.

(l) Communications. Each Lien Grantor will promptly give to the Collateral Agent
copies of any notices and other communications received by it with respect to
(i) Pledged Securities

 

-20-



--------------------------------------------------------------------------------

registered in the name of such Lien Grantor or its nominee and (ii) Pledged
Security Entitlements as to which such Lien Grantor is the Entitlement Holder,
in each case (x) while an Event of Default has occurred and is continuing or
(y) relating to any matter that could reasonably be expected to have a Material
Adverse Effect.

(m) Foreign Subsidiaries. A Lien Grantor will not be obligated to comply with
the provisions of this Section at any time with respect to any voting Equity
Interest in a Foreign Subsidiary if and to the extent (but only to the extent)
that such voting Equity Interest is excluded from the Transaction Liens at such
time pursuant to clause (B) of the proviso at the end of Section 3(a) and/or the
comparable provisions of one or more Security Agreement Supplements.

(n) Compliance with Applicable Foreign Laws. If and so long as the Collateral
includes (i) any Equity Interest in, or other Investment Property issued by, a
Subsidiary (other than an Immaterial Subsidiary) organized under the laws of a
jurisdiction outside the United States or (ii) any Security Entitlement in
respect of a Financial Asset issued by such a Subsidiary (other than an
Immaterial Subsidiary), the relevant Lien Grantor will take all such action as
may be required under the laws of such foreign jurisdiction to ensure that the
Transaction Lien on such Collateral ranks prior to all Liens and rights of
others therein other than Permitted Liens that have priority over the
Transaction Liens by operation of law. If and so long as the Collateral includes
any Pledged Uncertificated Security issued by such a Subsidiary (other than an
Immaterial Subsidiary), the relevant Lien Grantor will comply with this
subsection, and will not be required to comply with Section 11(b), with respect
thereto.

Section 12. Controlled Deposit Accounts. Each Lien Grantor represents, warrants
and covenants as follows:

(a) All cash owned by each Lien Grantor shall be deposited, upon or promptly
after the receipt thereof, in one or more Controlled Deposit Accounts; provided
that this Section 12(a) shall not apply to any cash maintained in (i) any
Deposit Account to the extent that the average daily balance of cash held in
such Deposit Account, as determined on a monthly basis, does not exceed
$5,000,000; and provided further that the aggregate amount of cash maintained by
all Lien Grantors in all Deposit Accounts (other than Deposit Accounts described
in clause (ii) or (iii) below) that are not Controlled Deposit Accounts shall
not at any time be in excess of $10,000,000, (ii) any Deposit Account that
satisfies the applicable conditions set forth in clauses (E), (F) and (G) of the
proviso at the end of Section 3(a) or (iii) any Deposit Account consisting
solely of cash collected and held by such Lien Grantor on behalf and for the
benefit of Insurance Subsidiaries.

(b) (i) Schedule 6 lists, as of the Issue Date, all Controlled Deposit Accounts,
(ii) each Controlled Deposit Account will be operated as provided in Section 13,
and (iii) except to the extent not required by clause (a) above, it will provide
the Collateral Agent with prompt written notice that any Account meets the
requirements of a Controlled Deposit Account, any such notice shall be deemed an
automatic amendment to Schedule 6 hereto to include such Account, and such Lien
Grantor shall enter into an Account Control Agreement with respect to such
Account within 30 days of such Account meeting such requirements (unless the
Agent under the Credit Agreement, in its discretion, shall have agreed in
writing to a longer period).

(c) In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 is in effect.

 

-21-



--------------------------------------------------------------------------------

(d) So long as the Collateral Agent has Control of a Controlled Deposit Account,
the Transaction Lien on such Controlled Deposit Account will be perfected,
subject to no prior Liens or rights of others (except (i) the Depositary Bank’s
right to deduct its customary operating charges and any uncollected funds
previously credited thereto and (ii) Permitted Priority Liens).

(e) Each Lien Grantor will provide the Collateral Agent with prompt written
notice (and in any case within 20 days) of the opening of any new Deposit
Account and any such notice shall be deemed to be an automatic amendment to
Schedule 3 hereto.

Section 13. Operation of Collateral Accounts.

(a) (i) Funds held in any Controlled Deposit Account may, until withdrawn, be
invested and reinvested in such Liquid Investments as the relevant Lien Grantor
may select from time to time, (ii) Funds held in any Controlled Securities
Account may, until withdrawn, be invested and reinvested in such Cash
Equivalents as the relevant Lien Grantor may select from time to time,
(iii) Funds held in any Controlled Commodity Account may, until withdrawn, be
invested and reinvested in such Cash Equivalents as the relevant Lien Grantor
may select from time to time; provided that upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the sole
right to direct the disposition of funds with respect to each Collateral Account
(including the withdrawal of such funds), and it shall be a term and condition
of the Collateral Accounts, notwithstanding any term or condition to the
contrary in any other agreement relating to the Collateral Accounts, that upon
written notice by the Collateral Agent to such account holder, the holders of
such accounts will comply with instructions with respect to such accounts
originated only by the Collateral Agent, without notice to, consent from or
other reference to any Lien Grantor. Upon the curing or waiving of such Event of
Default, the Collateral Agent will instruct the relevant account holder that the
relevant Lien Grantor may withdraw, or direct the disposition of, funds held
therein unless and until the Collateral Agent rescinds such instruction.

(b) Upon the occurrence and during the continuation of an Event of Default, each
Lien Grantor will (i) immediately upon the written request of the Collateral
Agent, instruct each Person obligated at any time to make any payment to such
Lien Grantor for any reason to make such payment to a Collateral Account and
(ii) deposit in the Collateral Accounts or pay to the Collateral Agent for
deposit in the Collateral Accounts, at the end of each Business Day, all
proceeds of Collateral and all other cash of each Lien Grantor.

(c) Each Lien Grantor may from time to time provide the Collateral Agent with an
Account Control Agreement or a supplement to an existing Account Control
Agreement with such then existing Depositary Bank, Commodity Intermediary or
Securities Intermediary covering a new Collateral Account (and, upon the receipt
by the Collateral Agent of such Account Control Agreement or supplement,
Schedule 6 shall be automatically amended to include such account).

(d) Each Lien Grantor agrees that it will promptly provide the Collateral Agent
with written notice of any termination (if such termination is permitted) of any
Collateral Account (and, upon such notice, Schedule 6 shall be automatically
amended to remove such account). Upon any termination by any Lien Grantor of any
Collateral Account, the Company will immediately transfer all funds and property
held in such terminated Collateral Account to another Collateral Account.

(e) If immediately available cash on deposit in all Collateral Accounts is not
sufficient to make any distribution or withdrawal to be made pursuant hereto
following the occurrence and during the continuation of an Event of Default, the
Collateral Agent may cause to be liquidated, as promptly as practicable, such
investments held in or credited to one or more such Collateral Account as shall
be required to obtain sufficient cash to make such distribution or withdrawal
and, notwithstanding any other provision hereof, such distribution or withdrawal
shall not be made until such liquidation has taken place.

 

-22-



--------------------------------------------------------------------------------

Section 14. Transfer of Record Ownership.

(a) At any time when an Event of Default shall have occurred and be continuing,
the Collateral Agent may (and to the extent that action by it is required, the
relevant Lien Grantor, if directed to do so by the Collateral Agent, will as
promptly as practicable) cause each of the Pledged Securities (or any portion
thereof specified in such direction) to be (x) transferred of record into the
name of the Collateral Agent or its nominee or (y) credited to an appropriate
Collateral Account; provided that no such action shall be taken with respect to
any capital stock of any Regulated Subsidiary unless any and all regulatory
approvals required under applicable law shall have been obtained; and provided
further that (i) to the extent any of the Pledged Securities (or a portion
thereof) have been transferred of record into the name of the Collateral Agent
or its nominee and (ii) no Event of Default is continuing, the Collateral Agent
will cooperate reasonably with the relevant Lien Grantor to cause such Pledged
Security (or a portion thereof) to be re-registered (as promptly as practicable)
in the name of such Lien Grantor. Each Lien Grantor will take any and all
actions reasonably necessary or as requested by the Collateral Agent to
facilitate compliance with this subsection.

(b) Perfection upon Transfer of Record Ownership. If and when any Pledged
Security (whether certificated or uncertificated) owned by such Lien Grantor is
transferred of record into the name of the Collateral Agent or its nominee
pursuant to Section 14(a), (i) the Transaction Lien on such Pledged Security
will be perfected, subject to no prior Liens or rights of others, (ii) the
Collateral Agent will have Control of such Pledged Security and (iii) the
Collateral Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

(c) Provisions Inapplicable after Transfer of Record Ownership. If the
provisions of Section 14(a) are implemented, Sections 11(b) and 11(c) shall not
thereafter apply to (i) any Pledged Security that is registered in the name of
the Collateral Agent or its nominee or (ii) any Security Entitlement in respect
of which the Collateral Agent or its nominee is the Entitlement Holder.

(d) Communications after Transfer of Record Ownership. The Collateral Agent will
promptly give to the relevant Lien Grantor copies of any notices and other
communications received by the Collateral Agent with respect to (i) Pledged
Securities registered in the name of the Collateral Agent or its nominee and
(ii) Pledged Security Entitlements as to which the Collateral Agent or its
nominee is the Entitlement Holder.

Section 15. Right to Vote Securities.

(a) Unless an Event of Default shall have occurred and be continuing, each Lien
Grantor will have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to any Pledged Security owned by it and
the Financial Asset underlying any Pledged Security Entitlement owned by it, and
the Collateral Agent will, upon receiving a written request from such Lien
Grantor, promptly deliver (or cause to be delivered) to such Lien Grantor or as
specified in such request such proxies, powers of attorney, consents,
ratifications and waivers in respect of any such Pledged Security that is
registered in the name of the Collateral Agent or its nominee or any such
Pledged Security Entitlement as to which the Collateral Agent or its nominee is
the Entitlement Holder, in each case as shall be specified in such request.
Unless an Event of Default shall have occurred and be continuing, the Collateral
Agent will have no right to take any action which the owner of a Pledged
Partnership Interest or Pledged LLC Interest is entitled to take with respect
thereto, except the right to receive payments and other distributions to the
extent provided herein.

 

-23-



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred and be continuing, and after
written notice from the Collateral Agent to such Lien Grantor, the Collateral
Agent will have the right to the extent permitted by law (and, in the case of a
Pledged Partnership Interest or Pledged LLC Interest, by the relevant
partnership agreement, limited liability company agreement, operating agreement
or other governing document) to vote, to give consents, ratifications and
waivers and to take any other action with respect to the Pledged Investment
Property, the other Pledged Equity Interests (if any) and the Financial Assets
underlying the Pledged Security Entitlements, with the same force and effect as
if the Collateral Agent were the absolute and sole owner thereof, and each Lien
Grantor will take all such action as may be necessary or as the Collateral Agent
may reasonably request from time to time to give effect to such right; provided
that the Collateral Agent will not have the right to vote, to give consents,
ratifications or waivers or to take any other action with respect to the capital
stock of any Regulated Subsidiary, in each case to the extent that such action
would require prior regulatory approval under applicable law, unless such
approval shall have been granted.

Section 16. Remedies upon Event of Default.

(a) If an Event of Default shall have occurred and be continuing, the Collateral
Agent may but shall not be obligated to exercise (or cause its sub-agents to
exercise) any or all of the remedies available to it (or to such sub-agents)
under the Collateral Documents.

(b) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, the Collateral Agent may exercise on
behalf of the Secured Parties all the rights of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
with respect to any Collateral and, in addition, the Collateral Agent may,
without being required to give any notice, except as herein provided or as may
be required by mandatory provisions of law, withdraw all cash held in the
Collateral Accounts and apply such cash as provided in Section 17 and, if there
shall be no such cash or if such cash shall be insufficient to pay all the
Secured Obligations in full, sell, lease, license or otherwise dispose of the
Collateral or any part thereof; provided that the right of the Collateral Agent
to sell or otherwise dispose of the capital stock of any Regulated Subsidiary
shall be subject to the Collateral Agent or the relevant Lien Grantor obtaining,
to the extent necessary under applicable law, the prior approval of such sale or
other disposition by the governmental body or official having jurisdiction with
respect to such Regulated Subsidiary. Notice of any such sale or other
disposition shall be given to the relevant Lien Grantor(s) as required by
Section 19.

(c) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing:

(i) the Collateral Agent may license or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Pledged
Intellectual Property (including any Pledged Recordable Intellectual Property)
for such term or terms, on such conditions and in such manner as the Collateral
Agent shall in its reasonable discretion determine; provided that such licenses
or sublicenses do not conflict with any existing license of which the Collateral
Agent shall have received a copy;

(ii) the Collateral Agent may (without assuming any obligation or liability
thereunder), at any time and from time to time enforce (and shall have the
exclusive right to enforce) against any licensee or sublicensee all rights and
remedies of any Lien Grantor in, to and under any of its Pledged Intellectual
Property and take or refrain from taking any action under any thereof, and each
Lien Grantor releases the Collateral Agent and each other Secured Party from
liability for, and agrees to hold the Collateral Agent and each other Secured
Party free and harmless from and against any claims and expenses arising out of,
any lawful action so taken or omitted

 

-24-



--------------------------------------------------------------------------------

to be taken with respect thereto, except for claims and expenses arising from
the Collateral Agent’s or such Secured Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable judgment; and

(iii) upon request by the Collateral Agent (which shall not be construed as
implying any limitation on its rights or powers), each Lien Grantor will execute
and deliver to the Collateral Agent a power of attorney, in form and substance
reasonably satisfactory to the Collateral Agent, for the implementation of any
sale, lease, license or other disposition of any of such Lien Grantor’s Pledged
Intellectual Property or any action related thereto. In connection with any such
disposition, but subject to any confidentiality restrictions imposed on such
Lien Grantor in any license or similar agreement, such Lien Grantor will supply
to the Collateral Agent its know-how and expertise relating to the relevant
Intellectual Property or the products or services made or rendered in connection
with such Intellectual Property, and its customer lists and other records
relating to such Intellectual Property and to the distribution of said products
or services.

Section 17. Application of Proceeds. Subject to the Intercreditor Agreement, if
an Event of Default shall have occurred and be continuing, the Collateral Agent
shall apply (i) any cash held in the Collateral Accounts and (ii) the proceeds
of any sale or other disposition of, or any collections (including in the form
of interest, dividends, redemption payments and other distributions in respect
of any Equity Interests) on, all or any part of the Collateral, in accordance
with Section 6.10 of the Indenture.

Section 18. Fees and Expenses; Indemnification.

(a) The Company will within ten Business Days following written demand (together
with, in the case of clauses (i) and (ii) below, if requested by the Company,
backup documentation supporting such written demand) pay to the Collateral
Agent:

(i) the amount of any taxes that the Collateral Agent may have been required to
pay by reason of the Transaction Liens or to free any Collateral from any other
Lien thereon;

(ii) the amount of any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of counsel and other outside
experts, that the Collateral Agent may incur in connection with (x) the
administration or enforcement of the Collateral Documents, including such
expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Transaction Lien, (y) the collection,
sale or other disposition of any Collateral or (z) the exercise by the
Collateral Agent of any of its rights or powers under the Collateral Documents;
and

(iii) the amount of any fees that the Company shall have agreed in writing to
pay to the Collateral Agent and that shall have become due and payable in
accordance with such written agreement.

(b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Collateral
Documents, the Company will pay such tax and provide any required tax stamps to
the Collateral Agent or as otherwise required by law.

(c) Each Lien Grantor waives all rights for contribution and all other rights of
recovery with respect to liabilities, losses, damages, costs and expenses
arising under or related to Environmental Laws that it might have by statute or
otherwise against any Indemnified Person.

 

-25-



--------------------------------------------------------------------------------

Section 19. Authority to Administer Collateral. Each Lien Grantor irrevocably
appoints the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of such Lien Grantor, any Secured Party or otherwise,
for the sole use and benefit of the Secured Parties, but at the Company’s
expense, to the extent permitted by law to exercise, at any time and from time
to time while an Event of Default shall have occurred and be continuing, all or
any of the following powers with respect to all or any of such Lien Grantor’s
Collateral:

(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(c) to sell, lease, license or otherwise dispose of the same or the proceeds or
avails thereof, as fully and effectually as if the Collateral Agent were the
absolute owner thereof, and

(d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the relevant Lien Grantor at least ten
days’ prior written notice of the time and place of any public sale thereof or
the time after which any private sale or other intended disposition thereof will
be made. Any such notice shall (i) contain the information specified in UCC
Section 9-613, (ii) be Authenticated and (iii) be sent to the parties required
to be notified pursuant to UCC Section 9-611(c); provided that, if the
Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.

Section 20. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof and accounting for
monies received therefrom, the Collateral Agent will have no duty as to any
Collateral in its possession or control or in the possession or control of any
sub-agent or bailee or any income therefrom or as to the preservation of rights
against prior parties or any other rights pertaining thereto. The Collateral
Agent will be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession or control if such Collateral
is accorded treatment substantially equal to that which it accords its own
property, and will not be liable or responsible for any loss or damage to any
Collateral, or for any diminution in the value thereof, by reason of any act or
omission of any sub-agent or bailee selected by the Collateral Agent in good
faith, except to the extent that such liability arises from the Collateral
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final and non-appealable judgment.

Section 21. General Provisions Concerning the Collateral Agent.

(a) Appointment and Authorization; “Collateral Agent.” The provisions of Article
XI of the Indenture shall inure to the benefit of the Collateral Agent, and
shall be binding upon all Lien Grantors and all Secured Parties, in connection
with this Agreement and the other Collateral Documents. The Collateral Agent is
hereby irrevocably appointed, designated and authorized to take such actions
under the provisions of this Agreement and each other Collateral Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Collateral Document, together with such
actions and powers as are reasonably incidental thereto. In furtherance of the
foregoing, the Collateral Agent is hereby authorized to serve as Applicable
Authorized Representative and Applicable Collateral Agent (each as defined in
the Intercreditor Agreement) in accordance with the

 

-26-



--------------------------------------------------------------------------------

terms of the Intercreditor Agreement and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of the Intercreditor
Agreement, together with such actions and powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Collateral Document, the Collateral Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Collateral Agent have or be deemed to have any fiduciary relationship
with any Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Collateral Document or otherwise exist against the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Collateral Documents with reference to the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Delegation of Duties. The Collateral Agent may execute any of its duties
under this Agreement or any other Collateral Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Collateral Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct. The exculpatory provisions of Section 20 and
this Section shall apply to any such agent, employee or attorney-in-fact.

(c) Liability of Collateral Agent. Neither the Collateral Agent nor any
sub-agent appointed by the Collateral Agent to carry out the functions under
this Agreement shall (i) be liable for any action taken or omitted to be taken
by any of them under or in connection with this Agreement or any other
Collateral Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein or required by applicable law) or (ii) be responsible in any
manner to any Secured Party for any recital, statement, representation or
warranty made by the Company or any Subsidiary or Affiliate thereof, or any
officer thereof, contained herein or in any other Collateral Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, this Agreement
or any other Collateral Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Collateral
Document, or for any failure of the Company or any Subsidiary or Affiliate
thereof or any other party to any Collateral Document to perform its obligations
hereunder or thereunder. Neither the Collateral Agent nor any sub-agent
appointed by the Collateral Agent to carry out the functions under this
Agreement shall be under any obligation to any Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Collateral Document, or to
inspect the properties, books or records of the Company or any Subsidiary or
Affiliate thereof. The Collateral Agent shall not be responsible for the
existence, genuineness or value of any Collateral or for the validity,
perfection, priority or enforceability of any Transaction Lien, including,
without limitation, the filing, form, content or renewal of UCC financing
statements, Mortgages or similar documents or instruments, whether impaired by
operation of law or by reason of any action or omission to act on its part under
the Collateral Documents.

(d) Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Company or any Subsidiary), independent accountants and other experts
selected by the Collateral Agent. The Collateral Agent shall be fully justified
in failing or refusing to take any action under any Collateral Document unless
it shall first receive such advice or concurrence of the Holders of a majority
in aggregate principal amount of the Notes as it deems appropriate and, if it so
requests,

 

-27-



--------------------------------------------------------------------------------

it shall first be indemnified to its satisfaction by the Secured Parties (other
than the Trustee and Collateral Agent) against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Collateral Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Collateral Document
in accordance with a request or consent of the requisite number of Holders
required by the Indenture and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Secured Parties.

(e) Notice of Default. The Collateral Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless the Collateral
Agent shall have received written notice from a Secured Party or the Company
referring to the Indenture, describing such Default and stating that such notice
is a “notice of default.” The Collateral Agent will notify the Secured Parties
of its receipt of any such notice. The Collateral Agent shall take such action
with respect to such Default as may be directed by the requisite number of
Holders required by the Indenture; provided, however, that unless and until the
Collateral Agent has received any such direction, the Collateral Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default as it shall deem advisable or in the interest of
the Secured Parties.

(f) [Reserved].

(g) Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Collateral Documents, including determining the amounts of
the Secured Obligations or whether any action has been taken under any Secured
Agreement, the Collateral Agent will be entitled to rely on information from
(i) its own records for information as to the Holders, their Secured Obligations
and actions taken by them; (ii) any Secured Party for information as to its
Secured Obligations and actions taken by it, to the extent that the Collateral
Agent has not obtained such information from the foregoing sources; and
(iii) the Company, to the extent that the Collateral Agent has not obtained
information from the foregoing sources.

(h) Within two Business Days after it receives or sends any notice referred to
in this subsection, the Collateral Agent shall send to each Secured Party
Requesting Notice, copies of any notice given by the Collateral Agent to any
Lien Grantor, or received by it from any Lien Grantor, pursuant to Section 16,
17, 19 or 22.

(i) The Collateral Agent may refuse to act on any notice, consent, direction or
instruction from any Secured Parties or any agent, trustee or similar
representative thereof that, in the Collateral Agent’s opinion, (i) is contrary
to law or the provisions of any Collateral Document, (ii) may expose the
Collateral Agent to liability (unless the Collateral Agent shall have been
indemnified, to its satisfaction, for such liability by the Secured Parties
(other than the Trustee and Collateral Agent) that gave such notice, consent,
direction or instruction) or (iii) is unduly prejudicial to Secured Parties not
joining in such notice, consent, direction or instruction.

Section 22. Termination of Transaction Liens; Release of Collateral.

(a) The Transaction Liens granted by each Subsidiary Guarantor shall terminate
when its Secured Guarantee is released pursuant to the Indenture.

(b) The Transaction Liens granted by the Company shall terminate in accordance
with Section 11.3 of the Indenture.

(c) Concurrently with any sale, lease or other disposition (except a sale or
disposition to another Lien Grantor or a lease) permitted by the proviso to
Section 5(d) or release of any Transaction Lien

 

-28-



--------------------------------------------------------------------------------

in accordance with the Indenture, the Transaction Liens on the assets sold or
disposed of (but not in any Proceeds arising from such sale or disposition) or
so released will cease immediately without any action by the Collateral Agent or
any other Secured Party.

(d) Upon any termination of a Transaction Lien or release of Collateral, the
Collateral Agent will, upon written request certifying that such termination of
release is permitted under the Notes Documents and at the expense of the
relevant Lien Grantor, execute and deliver to such Lien Grantor such documents
as such Lien Grantor shall reasonably request to evidence the termination of
such Transaction Lien or the release of such Collateral, as the case may be.

Section 23. Additional Subsidiary Guarantors and Lien Grantors. Any Subsidiary
may become a party hereto by signing and delivering to the Collateral Agent a
Security Agreement Supplement, whereupon such Subsidiary shall become a
“Subsidiary Guarantor” and a “Lien Grantor” as defined herein.

Section 24. Notices.

(a) Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number (provided that any matter
transmitted by the Company by facsimile (1) shall be immediately confirmed by a
telephone call to the recipient at the number specified below and (2) shall be
followed promptly by delivery of a hard copy original thereof) or (subject to
subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Company or the Collateral Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person in the
Indenture or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the other
parties;

(ii) if to any Subsidiary Guarantor listed on the signature pages hereof, to the
Company as set forth above to be forwarded to such Subsidiary Guarantor at its
address, facsimile number, electronic mail address or telephone number
designated by such party in a notice to the Company;

(iii) if to any other Subsidiary Guarantor, to the address, facsimile number,
electronic mail address or telephone number specified for such Person in its
first Security Agreement Supplement or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

(iv) if to any Secured Party Requesting Notice, to such address, facsimile
number, electronic mail address or telephone number as such party may hereafter
specify for the purpose by notice to the Collateral Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(c) below), when delivered. In no event shall a voicemail message be effective
as a notice, communication or confirmation hereunder.

 

-29-



--------------------------------------------------------------------------------

(b) This Agreement and the other Collateral Documents may be transmitted and/or
signed by facsimile or Adobe PDF delivered by electronic mail. The effectiveness
of any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Company, all Subsidiary Guarantors, the Secured Parties and the Collateral
Agent. The Collateral Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver the same shall not limit the effectiveness of
any facsimile document or signature.

(c) Electronic mail and Internet and intranet websites may be used only to
distribute routine communications and to distribute this Agreement and other
Collateral Documents for execution by the parties thereto, and may not be used
for any other purpose.

(d) The Collateral Agent and the other Secured Parties shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Company or any
Subsidiary Guarantor even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company and the Subsidiary
Guarantors shall jointly and severally indemnify the Collateral Agent, any
sub-agent appointed by the Collateral Agent to carry out the functions under
this Agreement and each Secured Party from all losses, costs, out-of-pocket
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Company or any Subsidiary
Guarantor; provided that such indemnity shall not, as to any Person, be
available to the extent that such losses, costs, out-of-pocket expenses or
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic notices to and other communications
with the Collateral Agent may be recorded by the Collateral Agent, and each of
the parties hereto hereby consents to such recording.

Section 25. No Implied Waivers; Remedies Not Exclusive. No failure by the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
and no course of dealing with respect to, any right or remedy under any
Collateral Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Collateral Agent or any Secured Party of any right or
remedy under any Notes Document preclude any other or further exercise thereof
or the exercise of any other right or remedy. The rights and remedies specified
in the Notes Documents are cumulative and are not exclusive of any other rights
or remedies provided by law.

Section 26. Successors and Assigns. This Agreement is for the benefit of the
Collateral Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Lien Grantors and their respective successors
and assigns.

Section 27. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the parties hereto, with the
consent of such Holders as are required to consent thereto under Article IX of
the Indenture.

Section 28. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

 

-30-



--------------------------------------------------------------------------------

Section 29. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY COLLATERAL DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY COLLATERAL DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS.

Section 30. Severability. If any provision of any Collateral Document is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of the Collateral Documents shall remain in full
force and effect in such jurisdiction and shall be liberally construed in favor
of the Collateral Agent and the Secured Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (ii) the
invalidity or unenforceability of such provision in such jurisdiction shall not
affect the validity or enforceability thereof in any other jurisdiction.

Section 31. Intercreditor Agreement; Indenture. Notwithstanding anything herein
to the contrary, the Liens and security interests granted to the Collateral
Agent pursuant to this Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations of the Lien Grantors hereunder,
in each case, with respect to the Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement with
respect to the Collateral, the terms of the Intercreditor Agreement shall govern
and control. For the avoidance of doubt, at any time that the Collateral Agent
is not the Applicable Collateral Agent (as defined in the Intercreditor
Agreement), the Lien Grantors shall be deemed to have complied with any
obligation hereunder to deliver any possessory collateral (or other Collateral
that can be held by only one person) to the Collateral Agent by delivering such
possessory collateral to the Applicable Collateral Agent (as defined in the
Intercreditor Agreement). In the event of any conflict between this Agreement
and the Indenture the terms of the Indenture shall control.

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CNO FINANCIAL GROUP, INC. By:  

/s/ Scott L. Galovic

  Name: Scott L. Galovic   Title: Vice President and Treasurer WILMINGTON TRUST
FSB, as Collateral Agent By:  

/s/ Timothy Mowdy

  Name: Timothy Mowdy   Title: Vice President Subsidiary Guarantors:

AMERICAN LIFE AND CASUALTY MARKETING DIVISION CO.

CDOC, INC.

CNO MANAGEMENT SERVICES COMPANY

By:  

/s/ Scott L. Galovic

  Name: Scott L. Galovic   Title: Vice President and Treasurer 40|86 ADVISORS,
INC. 40|86 MORTGAGE CAPITAL, INC. By:  

/s/ Scott L. Galovic

  Name: Scott L. Galovic   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

 

PERFORMANCE MATTERS ASSOCIATES, INC.

PERFORMANCE MATTERS ASSOCIATES OF TEXAS, INC.

By:  

/s/ Scott L. Galovic

  Name: Scott L. Galovic   Title: Vice President and Treasurer CNO SERVICES, LLC
By:   CNO Management Services Company,   its Manager By:  

/s/ Scott L. Galovic

  Name: Scott L. Galovic   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

SECURITY AGREEMENT SUPPLEMENT

SECURITY AGREEMENT SUPPLEMENT dated as of             ,              between
[NAME OF LIEN GRANTOR] (the “Lien Grantor”) and Wilmington Trust FSB, as
Collateral Agent (together with its successors and assigns, the “Collateral
Agent”).

WHEREAS, CNO Financial Group, Inc., the Subsidiary Guarantors party thereto and
the Collateral Agent, are parties to the Security Agreement dated as of
December 21, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”) under which CNO Financial Group, Inc. secures
certain of its obligations (the “Secured Obligations”) and the Subsidiary
Guarantors secure their respective guarantees thereof;

WHEREAS, [name of Lien Grantor] desires to become [is] a party to the Security
Agreement as a Lien Grantor thereunder1; and

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Grant of Transaction Liens. (a) In order to secure [its Secured Guarantee]2
[the Secured Obligations]3, the Lien Grantor grants to the Collateral Agent for
the benefit of the Secured Parties a continuing security interest in all the
following property of the Lien Grantor, whether now or owned or existing or
hereafter acquired or arising and regardless of where located (the “New
Collateral”):

[describe property being added to the Collateral]4

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

 

1

If the Lien Grantor is the Company, delete this recital and Section 1 hereof.

2

Delete bracketed words if the Lien Grantor is the Company.

3

Delete bracketed words if the Lien Grantor is a Subsidiary Guarantor.

4

If the Lien Grantor is not already a party to the Security Agreement, clauses
(i) through (xv) of, and the proviso to, Section 3(a) of the Security Agreement
may be appropriate.



--------------------------------------------------------------------------------

(c) The foregoing Transaction Liens are granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or transfer or in
any way affect or modify, any obligation or liability of the Lien Grantor with
respect to any of the New Collateral or any transaction in connection therewith.

2. Delivery of Collateral. Concurrently with delivering this Security Agreement
Supplement to the Collateral Agent, the Lien Grantor is complying with the
provisions of Section 7 of the Security Agreement with respect to Chattel Paper
and Instruments, Section 10 of the Security Agreement with respect to rights to
the proceeds of letters of credit, and either Section 11 or Section 14(a)
(whichever is applicable) of the Security Agreement with respect to Investment
Property, in each case if and, to the extent included in the New Collateral at
such time.

3. Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Collateral Agent, the Lien Grantor will become a party to the
Security Agreement and will thereafter have all the rights and obligations of a
Subsidiary Guarantor and a Lien Grantor thereunder and be bound by all the
provisions thereof as fully as if the Lien Grantor were one of the original
parties thereto.5

4. Address of Lien Grantor. The address, facsimile number, electronic mail
address and telephone number of the Lien Grantor for purposes of Section 29 of
the Security Agreement are:

[address, facsimile number, electronic mail address and telephone number of Lien
Grantor]

5. Representations and Warranties.6 (a) The Lien Grantor is a corporation duly
organized, validly existing and in good standing under the laws of [jurisdiction
of organization].

(b) The Lien Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the date
hereof. Within 60 days after the date hereof, the Lien Grantor will furnish (or
cause to be furnished) to the Collateral Agent a file search report from each
UCC filing office listed in such Perfection Certificate, showing the filing made
at such filing office to perfect the Transaction Liens on the New Collateral.

(c) The execution and delivery of this Security Agreement Supplement by the Lien
Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official (except (i) such as have been obtained on or prior to the date hereof
and (ii) filings necessary to perfect the Transactions Liens) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation (except to the extent that such contraventions or defaults, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect)
or of its Organization Documents, or of any material agreement, judgment,
injunction, order, decree or other instrument binding upon it or result in the
creation or imposition of any Lien (except a Transaction Lien) on any of its
assets.

 

5

Delete Sections 4 and 5 if the Lien Grantor is already a party to the Security
Agreement.

6

Modify as needed if the Lien Grantor is not a corporation.

 

A-2



--------------------------------------------------------------------------------

(d) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Lien Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.

(e) Each of the representations and warranties set forth in the Security
Agreement is true as applied to the Lien Grantor and the New Collateral. For
purposes of the foregoing sentence, references in said Sections to a “Lien
Grantor” shall be deemed to refer to the Lien Grantor, references to Schedules
to the Security Agreement shall be deemed to refer to the corresponding
Schedules to this Security Agreement Supplement, references to “Collateral”
shall be deemed to refer to the New Collateral, and references to the “Issue
Date” shall be deemed to refer to the date on which the Lien Grantor signs and
delivers this Security Agreement Supplement.

6. Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

[NAME OF LIEN GRANTOR] By:  

 

  Name:   Title: WILMINGTON TRUST FSB, as Collateral Agent By:  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

Schedule 1

to Security Agreement

Supplement

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY LIEN GRANTOR

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

   No. Shares/Interest     

Percent Pledged

                                       

 

A-5



--------------------------------------------------------------------------------

Schedule 2

to Security Agreement

Supplement

OTHER SECURITIES

(OTHER THAN EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES)

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

   No. Shares/Interest     

Percent Pledged

                                       

 

A-6



--------------------------------------------------------------------------------

Schedule 3

to Security Agreement

Supplement

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS

PART 1 — Securities Accounts

The Lien Grantor owns Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:

 

Owner

   Type Of Account      Intermediary      Account Numbers      Subject to
control
agreement?
[Yes/No]      Reason for
Exclusion
from
Control
Requirement                 

PART 2 — Commodity Accounts

The Lien Grantor is the Commodity Customer with respect to the following
Commodity Accounts:

 

Owner

   Type Of Account      Intermediary      Account Numbers      Subject to
control
agreement?
[Yes/No]      Reason for
Exclusion
from
Control
Requirement                 

PART 3 — Deposit Accounts

The Lien Grantor is the Customer with respect to the following Deposit Accounts:

 

Owner

   Type Of Account      Bank      Account Numbers      Subject to
control
agreement?
[Yes/No]      Reason for
Exclusion
from
Control
Requirement                 

 

A-7



--------------------------------------------------------------------------------

Schedule 4

to Security Agreement

Supplement

COMMERCIAL TORT CLAIMS

 

Description

  

Pledged

[Yes/No]

        

 

A-8



--------------------------------------------------------------------------------

Schedule 5

to Security Agreement

Supplement

PLEDGED INSTRUMENTS

 

1. Promissory Notes:

 

Entity

 

Principal

Amount

 

Date of

Issuance

  

Interest Rate

  

Maturity Date

  

Pledged

[Yes/No]

                                      

 

2. Chattel Paper:

 

Description

  

Pledged

[Yes/No]

        

 

A-9



--------------------------------------------------------------------------------

Schedule 6

to Security Agreement

Supplement

CONTROLLED ACCOUNTS

PART 1 — Securities Accounts

 

Owner

 

Type Of Account

 

Intermediary

 

Account Numbers

     

PART 2 — Commodity Accounts

 

Owner

 

Type Of Account

 

Intermediary

 

Account Numbers

     

PART 3 — Deposit Accounts

 

Owner

 

Type Of Account

 

Bank

 

Account Numbers

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

to Security Agreement

COPYRIGHT SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright

Applications and Copyright Licenses)

WHEREAS, [name of Lien Grantor], a                      corporation7 (herein
referred to as the “Lien Grantor”) owns, or in the case of licenses is a party
to, the Copyright Collateral (as defined below);

WHEREAS, CNO Financial Group, Inc. (the “Company”) and Wilmington Trust FSB, as
collateral agent (together with its successors and assigns, the “Collateral
Agent”) and trustee, are parties to the Indenture dated as of December 21, 2010
(as amended, supplemented or otherwise modified from time to time, the
“Indenture”); and

WHEREAS, pursuant to (i) the Security Agreement dated as of December 21, 2010
(as amended, supplemented or otherwise modified from time to time, the “Security
Agreement”) among the Company, the Subsidiary Guarantors party thereto and the
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors and assigns in such capacity, the “Grantee”), and
(ii) certain other Collateral Documents (including this Copyright Security
Agreement) and the Indenture, the Lien Grantor has [secured certain of its
obligations (the “Secured Obligations”)]8 [guaranteed certain obligations of the
Company and secured such guarantee (the “Lien Grantor’s Secured Guarantee of the
Secured Obligations”)]9 granted to the Grantee for the benefit of such Secured
Parties a continuing security interest in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Copyright Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the [Secured Obligations] [Lien Grantor’s Secured Guarantee of the
Secured Obligations], a continuing security interest in all of the Lien
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Copyright Collateral”), whether now owned or existing or hereafter acquired
or arising:

(i) each Copyright (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Copyright registration or
application therefor referred to in Schedule 1 hereto;

 

7

Modify as needed if the Lien Grantor is not a corporation.

8

Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.

9

Delete these bracketed words if the Lien Grantor is the Company.



--------------------------------------------------------------------------------

(ii) each Copyright License (as defined in the Security Agreement) to which the
Lien Grantor is a party, including, without limitation, each Copyright License
identified in Schedule 1 hereto; and

(iii) all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Lien Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Lien Grantor and identified in Schedule 1), and. all
rights and benefits of the Lien Grantor under any Copyright License (including,
without limitation, any Copyright License identified in Schedule 1).

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Copyright Collateral, in accordance with
the Security Agreement, any and all appropriate action which the Lien Grantor
might take with respect to the Copyright Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Copyright Security Agreement and to accomplish the purposes
hereof.

Except to the extent expressly permitted in the Security Agreement or the
Indenture, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement. The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lien Grantor has caused this Copyright Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
             day of             ,         .

 

[NAME OF LIEN GRANTOR] By:  

 

  Name:   Title:

Acknowledged:

 

WILMINGTON TRUST FSB,

as Collateral Agent

By:  

 

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

 

STATE OF                             )       )    ss.: COUNTY OF
                         )   

I,                                          , a Notary Public in and for said
County, in the State aforesaid, DO HEREBY CERTIFY, that
                                                             ,
                    , of [NAME OF LIEN GRANTOR] (the “Lien Grantor”), personally
known to me to be the same person whose name is subscribed to the foregoing
instrument as such                     , appeared before me this day in person
and acknowledged that (s)he signed, executed and delivered the said instrument
as her/his own free and voluntary act and as the free and voluntary act of said
Lien Grantor, for the uses and purposes therein set forth being duly authorized
so to do.

GIVEN under my hand and Notarial Seal this              day of             ,
        .

[Seal]

 

 

  Signature of notary public     My Commission expires  

 

 

 

B-4



--------------------------------------------------------------------------------

Schedule 1

to Copyright

Security Agreement

[NAME OF LIEN GRANTOR]

COPYRIGHT REGISTRATIONS

 

Registration No.

 

Registration Date

 

Title

  

Expiration Date

                                         

COPYRIGHT APPLICATIONS

 

Case No.

 

Serial No.

 

Country

  

Date

  

Filing Title

                                                           

COPYRIGHT LICENSES

 

Name of
Agreement

 

Parties
Licensor/Licensee

 

Date of
Agreement

  

Subject
Matter

                                         

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

to Security Agreement

PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)

WHEREAS, [name of Lien Grantor], a                                         
corporation10 (herein referred to as the “Lien Grantor”) owns, or in the case of
licenses is a party to, the Patent Collateral (as defined below);

WHEREAS, CNO Financial Group, Inc. (the “Company”) and Wilmington Trust FSB, as
collateral agent (together with its successors and assigns, the “Collateral
Agent”) and trustee, are parties to the Indenture dated as of December 21, 2010
(as amended, supplemented or otherwise modified from time to time, the
“Indenture”); and

WHEREAS, pursuant to (i) the Security Agreement dated as of December 21, 2010
(as amended and/or supplemented from time to time, the “Security Agreement”)
among the Company, the Subsidiary Guarantors party thereto and the Collateral
Agent for the Secured Parties referred to therein (in such capacity, together
with its successors and assigns in such capacity, the “Grantee”), and
(ii) certain other Collateral Documents (including this Patent Security
Agreement) and the Indenture, the Lien Grantor has [secured certain of its
obligations (the “Secured Obligations”)]11 [guaranteed certain obligations of
the Company and secured such guarantee (the “Lien Grantor’s Secured Guarantee of
the Secured Obligations”)]12 granted to the Grantee for the benefit of such
Secured Parties a continuing security interest in personal property of the Lien
Grantor, including all right, title and interest of the Lien Grantor in, to and
under the Patent Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the [Secured Obligations] [Lien Grantor’s Secured Guarantee of the
Secured Obligations], a continuing security interest in all of the Lien
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Patent Collateral”), whether now owned or existing or hereafter acquired or
arising:

(i) each Patent (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Patent referred to in Schedule 1
hereto;

(ii) each Patent License (as defined in the Security Agreement) to which the
Lien Grantor is a party, including, without limitation, each Patent License
identified in Schedule 1 hereto; and

 

10 Modify as needed if the Lien Grantor is not a corporation.

11 Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.

12 Delete these bracketed words if the Lien Grantor is the Company.



--------------------------------------------------------------------------------

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Lien Grantor
against third parties for past, present or future infringement of any Patent
owned by the Lien Grantor (including, without limitation, any Patent identified
in Schedule 1 hereto) and all rights and benefits of the Lien Grantor under any
Patent License (including, without limitation, any Patent License identified in
Schedule 1 hereto).

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Patent Collateral, in accordance with
the Security Agreement, any and all appropriate action which the Lien Grantor
might take with respect to the Patent Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Patent Security Agreement and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the
Indenture, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement. The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lien Grantor has caused this Patent Security Agreement
to be duly executed by its officer thereunto duly authorized as of the      day
of             ,         .

 

[NAME OF LIEN GRANTOR] By:  

 

  Name:     Title:  

Acknowledged:

 

WILMINGTON TRUST FSB,

as Collateral Agent

By:  

 

  Name:     Title:  

 

C-3



--------------------------------------------------------------------------------

 

STATE OF                                        )           )    ss.:
COUNTY OF                                    )   

I,                                          , a Notary Public in and for said
County, in the State aforesaid, DO HEREBY CERTIFY, that
                                         ,                     , of [NAME OF
LIEN GRANTOR] (the “Lien Grantor”), personally known to me to be the same person
whose name is subscribed to the foregoing instrument as such
                    , appeared before me this day in person and acknowledged
that (s) he signed, executed and delivered the said instrument as her/his own
free and voluntary act and as the free and voluntary act of said Lien Grantor,
for the uses and purposes therein set forth being duly authorized so to do.

GIVEN under my hand and Notarial Seal this      day of             ,         .

[Seal]

 

                                                                          
Signature of notary public My Commission expires                        
        

 

C-4



--------------------------------------------------------------------------------

Schedule 1

to Patent

Security Agreement

[NAME OF LIEN GRANTOR]

PATENTS AND DESIGN PATENTS

 

Patent No.

 

Issued

 

Expiration

  

Country

  

Title

                                                           

PATENT APPLICATIONS

 

Case No.

 

Serial No.

 

Country

  

Date

  

Filing Title

                                                           

PATENT LICENSES

 

Name of
Agreement

 

Parties
Licensor/Licensee

 

Date of
Agreement

  

Subject
Matter

                                         

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

to Security Agreement

TRADEMARK SECURITY AGREEMENT

(Trademarks, Trademark Registrations, Trademark

Applications and Trademark Licenses)

WHEREAS, [name of Lien Grantor], a                                         
corporation13 (herein referred to as the “Lien Grantor”) owns, or in the case of
licenses is a party to, the Trademark Collateral (as defined below);

WHEREAS, CNO Financial Group, Inc. (the “Company”) and Wilmington Trust FSB, as
collateral agent (together with its successors and assigns, the “Collateral
Agent”) and trustee, are parties to the Indenture dated as of December 21, 2010
(as amended, supplemented or otherwise modified from time to time, the
“Indenture”); and

WHEREAS, pursuant to (i) the Security Agreement dated as of December 21, 2010
(as amended, supplemented or otherwise modified from time to time, the “Security
Agreement”) among the Company, the Subsidiary Guarantors party thereto and the
Collateral Agent for the Secured Parties referred to therein (in such capacity,
together with its successors and assigns in such capacity, the “Grantee”), and
(ii) certain other Collateral Documents (including this Trademark Security
Agreement) and the Indenture, the Lien Grantor has [secured certain of its
obligations (the “Secured Obligations”)]14 [guaranteed certain obligations of
the Company and secured such guarantee (the “Lien Grantor’s Secured Guarantee of
the Secured Obligations”)]15 granted to the Grantee for the benefit of such
Secured Parties a continuing security interest in personal property of the Lien
Grantor, including all right, title and interest of the Lien Grantor in, to and
under the Trademark Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the [Secured Obligations] [Lien Grantor’s Secured Guarantee of the
Secured Obligations (as defined in the Security Agreement)], a continuing
security interest in all of the Lien Grantor’s right, title and interest in, to
and under the following (all of the following items or types of property being
herein collectively referred to as the “Trademark Collateral”), whether now
owned or existing or hereafter acquired or arising:

(i) each Trademark (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto, and all of the goodwill of the
business connected with the use of, or symbolized by, each Trademark;

 

13 Modify as needed if the Lien Grantor is not a corporation.

14 Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.

15 Delete these bracketed words if the Lien Grantor is the Company.



--------------------------------------------------------------------------------

(ii) each Trademark License (as defined in the Security Agreement) to which the
Lien Grantor is a party, including, without limitation, each Trademark License
identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark licensed pursuant
thereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Lien Grantor
against third parties for past, present or future unfair competition with, or
violation of intellectual property rights in connection with or injury to, or
infringement or dilution of, any Trademark owned by the Lien Grantor (including,
without limitation, any Trademark identified in Schedule 1 hereto), and all
rights and benefits of the Lien Grantor under any Trademark License (including,
without limitation, any Trademark License identified in Schedule 1 hereto), or
for injury to the goodwill associated with any of the foregoing.

provided that intent-to-use trademark applications are excluded from the
foregoing security interests, to the extent that, and solely during the period
in which, the grant of a security interest therein would impair the validity and
enforceability of such intent-to-use trademark applications under applicable
United States federal law.

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Trademark Collateral, in accordance with
the Security Agreement, any and all appropriate action which the Lien Grantor
might take with respect to the Trademark Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Trademark Security Agreement and to accomplish the purposes
hereof.

Except to the extent expressly permitted in the Security Agreement or the
Indenture, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement. The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lien Grantor has caused this Trademark Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
     day of             ,         .

 

[NAME OF LIEN GRANTOR] By:  

 

  Name:     Title:  

Acknowledged:

 

WILMINGTON TRUST FSB,

as Collateral Agent

By:  

 

  Name:     Title:  

 

D-3



--------------------------------------------------------------------------------

 

STATE OF                                        )           )    ss.:
COUNTY OF                                    )   

I,                                          , a Notary Public in and for said
County, in the State aforesaid, DO HEREBY CERTIFY, that
                                         ,                     , of [NAME OF
LIEN GRANTOR] (the “Lien Grantor”), personally known to me to be the same person
whose name is subscribed to the foregoing instrument as such
                    , appeared before me this day in person and acknowledged
that (s) he signed, executed and delivered the said instrument as her/his own
free and voluntary act and as the free and voluntary act of said Lien Grantor,
for the uses and purposes therein set forth being duly authorized so to do.

GIVEN under my hand and Notarial Seal this      day of             ,         .

[Seal]

 

                                                                          
Signature of notary public My Commission expires                        
        

 

D-4



--------------------------------------------------------------------------------

Schedule 1

to Trademark

Security Agreement

[NAME OF LIEN GRANTOR]

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

   REG. NO.    REG. DATE                              

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

   REG. NO.    REG. DATE                              

 

D-5



--------------------------------------------------------------------------------

TRADEMARK LICENSES

 

Name of
Agreement

 

Parties
Licensor/Licensee

 

Date of
Agreement

  

Subject
Matter

                                         

 

D-6



--------------------------------------------------------------------------------

EXHIBIT E to

Security Agreement

PERFECTION CERTIFICATE

[TO COME]



--------------------------------------------------------------------------------

EXHIBIT F to

Security Agreement

ISSUER CONTROL AGREEMENT

ISSUER CONTROL AGREEMENT dated as of                     ,                     
among [name of Lien Grantor] (the “Lien Grantor”), Wilmington Trust FSB, as
Collateral Agent (the “Secured Party”), and CNO Financial Group, Inc. (the
“Issuer”). All references herein to the “UCC” refer to the Uniform Commercial
Code as in effect from time to time in [Issuer’s jurisdiction of incorporation].

W I T N E S S E T H:

WHEREAS, the Lien Grantor is the registered holder of [specify Pledged
Uncertificated Securities issued by the Issuer] issued by the Issuer (the
“Securities”);

WHEREAS, pursuant to the Security Agreement dated as of December 21, 2010 (as
such agreement may be amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), the Lien Grantor has granted to the Secured
Party a continuing security interest (the “Transaction Lien”) in all right,
title and interest of the Lien Grantor in, to and under the Securities, whether
now existing or hereafter arising; and

WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Securities;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Nature of Securities. The Issuer confirms that (i) the Securities are
“uncertificated securities” (as defined in Section 8-102 of the UCC) and
(ii) the Lien Grantor is registered on the books of the Issuer as the registered
holder of the Securities.

Section 2. Instructions. The Issuer agrees to comply with any “instruction” (as
defined in Section 8-102 of the UCC) originated by the Secured Party and
relating to the Securities without further consent by the Lien Grantor or any
other person. The Lien Grantor consents to the foregoing agreement by the
Issuer.

Section 3. Waiver of Lien; Waiver of Set-off. The Issuer waives any security
interest, lien or right of set-off that it may now have or hereafter acquire in
or with respect to the Securities. The Issuer’s obligations in respect of the
Securities will not be subject to deduction, set-off or any other right in favor
of any person other than the Secured Party.

Section 4. Choice of Law. This Agreement shall be governed by the laws of
[Issuer’s jurisdiction of incorporation].

Section 5. Conflict with Other Agreements. There is no agreement (except this
Agreement) between the Issuer and the Lien Grantor with respect to the
Securities [except for [identify any existing other agreements] (the “Existing
Other Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Issuer and the Lien Grantor with respect to the
Securities, whether now existing or hereafter entered into, the terms of this
Agreement shall prevail.



--------------------------------------------------------------------------------

Section 6. Amendments. No amendment or modification of this Agreement or waiver
of any right hereunder shall be binding on any party hereto unless it is in
writing and is signed by all the parties hereto.

Section 7. Notice of Adverse Claims. As of the date hereof, except for the
claims and interests of the Secured Party and the Lien Grantor in the
Securities, the Issuer does not know of any claim to, or interest in, the
Securities. When the Issuer knows of any person asserting any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, attachment,
execution or similar process) against the Securities, the Issuer will promptly
notify the Secured Party and the Lien Grantor thereof.

Section 8. Maintenance of Securities. In addition to, and not in lieu of, the
obligation of the Issuer to honor instructions as agreed in Section 2 hereof,
the Issuer agrees as follows:

(i) Lien Grantor Instructions; Notice of Exclusive Control. So long as the
Issuer has not received a Notice of Exclusive Control (as defined below), the
Issuer may comply with instructions of the Lien Grantor or any duly authorized
agent of the Lien Grantor in respect of the Securities. After the Issuer
receives a written notice from the Secured Party that it is exercising exclusive
control over the Securities (a “Notice of Exclusive Control”) and until such
Notice of Exclusive Control is rescinded by the Secured Party, the Issuer will
cease complying with instructions of the Lien Grantor or any of its agents.

(ii) Dividends and Distributions. So long as the Issuer has not received a
Notice of Exclusive Control, the Issuer shall deliver to the Lien Grantor all
dividends, interest and other distributions paid or made upon or with respect to
the Securities. After the Issuer receives a Notice of Exclusive Control (and
until such Notice of Exclusive Control is rescinded by the Secured Party), the
Issuer shall deliver to the Secured Party all dividends, interest and other
distributions paid or made upon or with respect to the Securities.

(iii) Voting Rights. Until the Issuer receives a Notice of Exclusive Control,
the Lien Grantor shall be entitled to direct the Issuer with respect to voting
the Securities.

(iv) Statements and Confirmations. The Issuer will promptly send copies of all
statements and other correspondence concerning the Securities simultaneously to
each of the Lien Grantor and the Secured Party at their respective addresses
specified in Section 11 hereof.

(v) Tax Reporting. All items of income, gain, expense and loss recognized in
respect of the Securities shall be reported to the Internal Revenue Service and
all state and local taxing authorities under the name and taxpayer
identification number of the Lien Grantor.

Section 9. Representations, Warranties and Covenants of the Issuer. The Issuer
makes the following representations, warranties and covenants:

(i) This Agreement is a valid and binding agreement of the Issuer enforceable in
accordance with its terms, except as limited by (A) applicable bankruptcy,
insolvency, fraudulent conveyance or other similar laws affecting creditors’
rights generally and (B) general principles of equity.

(ii) The Issuer has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Securities pursuant to which it has agreed, or will agree, to comply with
instructions (as defined in Section 8-102 of the UCC) of such person. The Issuer
has not entered into any other agreement with the Lien Grantor or the Secured
Party purporting to limit or condition the obligation of the Issuer to comply
with instructions as agreed in Section 2 hereof.



--------------------------------------------------------------------------------

Section 10. Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

Section 11. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic mail address specified below, and such party sends back an electronic
confirmation of receipt or (iv) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:

Lien Grantor:

Secured Party:

Issuer:

Any party may change its address, facsimile number and/or electronic mail
address for purposes of this Section by giving notice of such change to the
other parties in the manner specified above.

Section 12. Termination. The rights and powers granted herein to the Secured
Party (i) have been granted in order to perfect the Transaction Lien, (ii) are
powers coupled with an interest and (iii) will not be affected by any bankruptcy
of the Lien Grantor or any lapse of time. The obligations of the Issuer
hereunder shall continue in effect until the Secured Party has notified the
Issuer in writing that the Transaction Lien has been terminated pursuant to the
Security Agreement.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of an original executed
counterpart of this Agreement.

 

[NAME OF LIEN GRANTOR]

By:  

 

  Name:     Title:  

WILMINGTON TRUST FSB,

as Collateral Agent

By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

 

[NAME OF ISSUER]

By:  

 

  Name:     Title:  